Exhibit 10.1
PURCHASE AND SALE AGREEMENT
No. 510-2.11-0070
          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
July 6, 2011 (the “Effective Date”), by and among FORESTAR (USA) REAL ESTATE
GROUP INC., a Delaware corporation (“Seller”), PLUM CREEK TIMBERLANDS, L.P., a
Delaware limited partnership (“Purchaser”; each of Purchaser and Seller being a
“Party” and, collectively, the “Parties”), and FIRST AMERICAN TITLE INSURANCE
COMPANY (“Escrow Agent”).
STATEMENT OF BACKGROUND
          A. Seller is the owner of certain real property located in Cherokee,
Cleburne and Randolph Counties, Alabama; and Banks, Carroll, Chattooga, Coweta,
Elbert, Floyd, Franklin, Gordon, Hall, Haralson, Hart, Heard, Madison, Murray,
Polk, Stephens, Troup and Walker Counties, Georgia; and
          B. Purchaser desires to acquire, and Seller desires to sell, such real
property, all in accordance with the terms of, and subject to the conditions set
forth in, this Agreement.
STATEMENT OF AGREEMENT
          NOW, THEREFORE, in consideration of $10.00 in hand paid by Purchaser
to Seller, the foregoing, their respective representations, warranties,
covenants and agreements set forth in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties (and Escrow Agent, to the extent applicable),
intending to be legally bound, hereby agree as follows:
     1. Agreement of Purchase and Sale. Subject to the provisions of this
Agreement, and for the consideration herein stated, Seller agrees to sell the
Property (as hereinafter defined) to Purchaser and Purchaser agrees to buy the
same from Seller. As used herein, the “Property” shall include all of Seller’s
right, title and interest in and to the assets described in subsections (a) and
(b) of this Section 1, subject to the Permitted Encumbrances (as hereinafter
defined), but shall exclude the Reserved Mineral Interests and Rights (as
hereinafter defined).
               (a) Those certain tracts or parcels of land located in Cherokee,
Cleburne and Randolph Counties, Alabama; and Banks, Carroll, Chattooga, Coweta,
Elbert, Floyd, Franklin, Gordon, Hall, Haralson, Hart, Heard, Madison, Murray,
Polk, Stephens, Troup and Walker Counties, Georgia, containing approximately
50,071 acres, which tracts or parcels are more fully described on Exhibit A and
attached hereto, together with all buildings, structures, and other improvements
located thereon, all tenements, hereditaments, easements, appurtenances and
privileges thereto belonging, and all timber growing, standing or lying thereon
(collectively, the “Timberlands”), but subject to and excluding the Reserved
Mineral Interests and Rights, as defined in Section 10; and

1



--------------------------------------------------------------------------------



 



               (b) Seller’s rights in those certain agreements described on
Exhibit B attached hereto (the “Contracts”) to the extent such Contracts affect
the Timberlands.
     2. Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser for the Property shall be SEVENTY-FIVE MILLION ONE HUNDRED SIX
THOUSAND FIVE HUNDRED and No/100 Dollars ($75,106,500.00), subject to adjustment
as set forth in this Agreement, and shall be payable to Seller by wire transfer
of immediately available funds at the Closing to an account designated by
Seller.
     3. Earnest Money. Within one (1) business day after the Effective Date,
Purchaser shall deliver to Escrow Agent the sum of THREE MILLION SEVEN HUNDRED
FIFTY-FIVE THOUSAND THREE HUNDRED TWENTY-FIVE and No/100 Dollars ($3,755,325.00)
(such sum together with all interest earned thereon being the “Earnest Money”).
Escrow Agent agrees to hold the Earnest Money in an interest-bearing account and
disburse the Earnest Money in accordance with the terms hereof. At the Closing,
the Earnest Money shall be applied as a credit against the Purchase Price,
provided that, if Purchaser has paid the Purchase Price in full at the Closing
together with all other expenses to be paid by Purchaser, the Earnest Money
shall be returned to Purchaser concurrently with the Closing at Purchaser’s
direction.
     4. Closing.
               (a) The execution and delivery of the documents and instruments
for the consummation of the purchase and sale pursuant hereto (the “Closing”)
shall take place on July 28, 2011 (the “Closing Date”), through the escrow
services of Escrow Agent, or such earlier date and time, or such other location,
as may be mutually agreeable to Seller and Purchaser. The Closing Date is
subject to extension only as specifically provided in this Agreement.
               (b) At the Closing, Seller shall deliver the following items:
               (i) one executed special warranty deed in the form of Exhibit C
attached hereto with respect to each county in Alabama in which the Property is
located (the “Alabama Deeds”), and one executed limited warranty deed in the
form of Exhibit D attached hereto with respect to each county in Georgia in
which the Property is located (the “Georgia Deeds” and, together with the
Alabama Deeds, the “Deeds”), conveying the Property to Purchaser, subject only
to the Permitted Encumbrances (as defined below), and each containing the legal
description of the portion of the Property located in such county identical to
the legal description of such portion of the Property in such county set forth
in the applicable Title Commitments (as defined below), subject to the title
objection procedures set forth in Section 5;
               (ii) an executed counterpart of an assignment and assumption
agreement in the form of Exhibit E attached hereto, by which Seller shall assign
its interest in, and Purchaser shall assume Seller’s obligations under, the
Contracts, but only to the extent the Contracts affect the Property (the
“Assignment of Contracts”); provided, however, that the Timber Sale and Purchase
Agreement dated December 1, 2007 by and

2



--------------------------------------------------------------------------------



 



between TIN, Inc. and Seller, and the Timber Rights Contract (2011) dated
January 20, 2011 by and between TIN, Inc. and Seller, as amended, referenced on
Exhibit “I” shall be assigned by a “Partial Assignment and Assumption of Timber
Agreements” in the form attached hereto as Exhibit E-1, and Seller shall deliver
an executed counterpart thereof at Closing;
               (iii) an executed affidavit as to the non-foreign status of
Seller;
               (iv) an executed affidavit as to Seller’s residency for each of
Alabama and Georgia;
               (v) an executed counterpart of a closing statement in form
mutually agreeable to Seller and Purchaser in their reasonable discretion (the
“Closing Statement”);
               (vi) a reliance letter in favor of Purchaser and executed by SLR
International Corp. with respect to the Phase I Report (as defined below);
               (vii) an executed counterpart of the Mitigation Option Agreement
(as defined below); and
               (viii) such other certificates, affidavits, evidence of authority
and instruments as may be reasonably necessary or desirable to consummate the
purchase and sale contemplated hereby and to enable Purchaser to obtain a title
insurance policy insuring title to the Property, subject to the Permitted
Encumbrances.
               (c) At the Closing, Purchaser shall deliver the following items:
               (i) the Purchase Price;
               (ii) an executed counterpart of the Assignment of Contracts and
the Partial Assignment and Assumption of Timber Agreements;
               (iii) an executed counterpart of the Closing Statement;
               (iv) an executed counterpart of the Mitigation Option Agreement;
and
               (v) such other certificates, affidavits, evidence of authority
and instruments as may be reasonably necessary or desirable to consummate the
purchase and sale contemplated hereby and to enable Purchaser to obtain a title
insurance policy insuring Purchaser’s title to the Property, subject to the
Permitted Encumbrances.
     5. Title.

3



--------------------------------------------------------------------------------



 



               (a) Seller agrees to convey to Purchaser fee simple title to the
Property by the Deeds, free and clear of all liens, encumbrances, assessments,
agreements, options and covenants, except for the encumbrances set forth on
Exhibit F attached hereto (the “Permitted Encumbrances”).
               (b) Purchaser acknowledges that, prior to the Effective Date,
Purchaser has received from First American Title Insurance Company (the “Title
Company”) commitments to insure Purchaser’s title to the Property upon the
Closing, together with copies of all documents, instruments, surveys and plats
as referenced in the commitments (each a “Title Commitment” and, collectively,
the “Title Commitments”), which Title Commitments are more particularly
identified on Exhibit G attached hereto. Purchaser shall have until July 11,
2011 (the “Title Objection Period”), to deliver to Seller written notice of any
objection to matters reflected in the Title Commitments, other than the
Permitted Encumbrances (each, a “Title Objection” and collectively, the “Title
Objections”). Failure of Purchaser to deliver Title Objections within such time
period shall be deemed a waiver by Purchaser of its right to make such Title
Objections. A Title Commitment shall be deemed to have been made available to,
and received by, Purchaser when it is posted to the online data repository
established and maintained by the Title Company for such purpose, provided that
Seller or the Title Company provides notice to Purchaser of such posting by
email at the email address set forth in Section 22.
               (c) Upon receipt of the Title Objections, Seller may elect (but
shall not be obligated) to cure or cause to be cured any such Title Objection,
and Seller shall notify Purchaser in writing whether Seller elects to cure the
same by the date that is ten (10) days after receipt of such Title Objections
(“Seller’s Response Period”). Failure of Seller to respond in writing within
Seller’s Response Period shall be deemed an election by Seller not to cure such
Title Objections. Any Title Objection shall be deemed to be cured if (i) Seller
causes the Title Company to commit to issue a title insurance policy to
Purchaser for the affected Property affirmatively insuring over, or not raising
as an exception to the title policy, such Title Objection, or (ii) Seller
deletes the affected Property and substitutes additional property for the
affected Property in accordance with Section 7. Notwithstanding the foregoing,
Seller shall be obligated to cure, on or before the Closing Date, all liens,
mortgages or financing statements encumbering the Property and securing a
monetary obligation which was created or suffered by Seller or any party
claiming by, through or under Seller (other than liens for non-delinquent real
estate taxes or assessments) (each, a “Monetary Lien”), provided that Seller
shall not be obligated to remove any Monetary Lien encumbering the Reserved
Mineral Interests and Rights.
               (d) If Seller does not elect to cure a Title Objection by written
notice to Purchaser within Seller’s Response Period, then Purchaser must elect
by delivering written notice to Seller either (i) to waive such Title Objection
and proceed to the Closing, accepting title to those portions of the Property
that are subject to such uncured Title Objection (which Title Objection shall
become a Permitted Encumbrance) without adjustment to the Purchase Price;
(ii) to exclude from the Property those portions of the Property that are
subject to such uncured Title Objection (a “Title Objection Carveout”) in which
event the Purchase Price shall be reduced by the value of the Title Objection
Carveout, as determined by reference to a value table to be agreed upon by the
parties in their reasonable discretion (the “Value Table”) (provided that any

4



--------------------------------------------------------------------------------



 



disputes regarding the Value Table or the value of any Title Objection Carveout
shall be resolved in accordance with Section 32); or (iii) if the aggregate
acreage of all Title Objection Carveouts exceeds twenty percent (20%) of the
acreage of the Timberlands, to terminate this Agreement, whereupon Escrow Agent
will return the Earnest Money to Purchaser, and the Parties will have no further
rights or obligations hereunder (except as otherwise expressly provided herein).
Failure of Purchaser to deliver to Seller such written notice within five
(5) days following Seller’s response (or following the expiration of Seller’s
Response Period if Seller delivers no such response) shall be deemed an election
of clause (i). Notwithstanding the foregoing, each Title Objection Carveout
shall contain at least 100 acres (or, to the extent the contiguous portion of
the Property affected by such Title Objection is less than 100 acres, the Title
Objection Carveout shall be the entire such contiguous affected portion of the
Property) and shall be an economically feasible and marketable parcel, and
Seller shall have the right to reserve reasonable access to such Title Objection
Carveout, if such Title Objection Carveout does not otherwise have legal and
practical access.
               (e) In the event any title matter, other than a Permitted
Encumbrance, first arises or is first disclosed to Purchaser after the
expiration of the Title Objection Period which was not reflected on the Title
Commitments, then the following provisions will apply:
               (i) Purchaser shall notify Seller of such matter in writing
within two (2) business days of Purchaser’s discovery of such matter (each, a
“Title Objection”), and failure by Purchaser to deliver such notice within such
time period shall be deemed a waiver of any objection right with respect to such
matter, which shall become a Permitted Encumbrance.
               (ii) If such Title Objection is a Monetary Lien, or if such Title
Objection arose solely by reason of an act or omission of Seller in breach of
Seller’s obligations under this Agreement, Seller shall be obligated to cure
such Title Objection on or before the Closing Date.
               (iii) If such Title Objection is not described in
Section 5(e)(ii), and Seller does not elect to cure such matter by written
notice to Purchaser within three (3) business days following Seller’s receipt of
Purchaser’s notice under Section 5(e)(i) (“Seller’s Supplemental Response
Period”), then Purchaser must elect by delivering written notice to Seller
either (i) to waive such Title Objection and proceed to the Closing, accepting
title to those portions of the Property that are subject to such uncured Title
Objection (which Title Objection shall become a Permitted Encumbrance) without
adjustment to the Purchase Price; (ii) to exclude from the Property those
portions of the Property that are subject to such uncured Title Objection, which
excluded portion shall be a Title Objection Carveout, in which event the
Purchase Price shall be reduced by the value of the Title Objection Carveout, as
determined by reference to the Value Table (provided that any disputes regarding
the value of any Title Objection Carveout shall be resolved in accordance with
Section 32); or (iii) if the aggregate acreage of all Title Objection Carveouts
exceeds twenty percent (20%) of the acreage of the Timberlands, to terminate
this Agreement, whereupon Escrow Agent will return the Earnest Money to

5



--------------------------------------------------------------------------------



 



Purchaser, and the Parties will have no further rights or obligations hereunder
(except as otherwise expressly provided herein). Failure of Purchaser to deliver
to Seller such written notice within three (3) days following Seller’s response
(or following the expiration of Seller’s Supplemental Response Period if Seller
delivers no such response) shall be deemed an election of clause (i).
Notwithstanding the foregoing, each Title Objection Carveout shall contain at
least 100 acres (or, to the extent the contiguous portion of the Property
affected by such Title Objection is less than 100 acres, the Title Objection
Carveout shall be the entire such contiguous affected portion of the Property)
and shall be an economically feasible and marketable parcel, and Seller shall
have the right to reserve reasonable access to such Title Objection Carveout, if
such Title Objection Carveout does not otherwise have legal access.
               (f) So long as this Agreement remains in force, Seller shall not,
without the prior written consent of Purchaser, which consent may be withheld in
Purchaser’s sole discretion, (i) lease, encumber or convey all or part of the
Property or any interest therein (provided, however, that Purchaser acknowledges
the existence of the Timber Cutting Agreements and the Contracts), or (ii) enter
into any agreement granting to any person any right with respect to the Property
or any portion thereof; provided, however, Seller shall have the right, in the
ordinary course of business and without Purchaser’s consent, (1) to enter into
license agreements that are terminable without cause on or before the Closing,
and (2) to renew the Contracts or to enter into new recreational leases
substantially in the form of the existing Contracts, provided that any such
renewal or new recreational lease (A) shall be for a term of not more than
twelve (12) months, and (B) shall be terminable by the lessor thereunder upon no
more than sixty (60) days prior notice.
     6. Inspection.
               (a) Purchaser and its agents, representatives, employees,
engineers and contractors shall have the right during the term of this Agreement
to enter upon the Property to inspect, examine, survey and make test borings,
soil bearing tests, timber cruises, soil percolation tests and other engineering
tests or surveys which it may deem necessary or advisable and to verify the
accuracy of all data and information, if any, provided by Seller to Purchaser in
connection with the Property; provided, however, that Purchaser shall obtain the
written consent of Seller prior to conducting any core sampling, test borings or
other invasive testing. Purchaser and the contractors, representatives and
agents of Purchaser who enter upon the Property shall maintain commercial
general liability insurance, naming Seller as an additional insured, in an
amount not less than $2,000,000 and, prior to any such entry upon the Property,
shall provide Seller with written evidence of such insurance. Purchaser hereby
agrees to indemnify and hold Seller harmless for any and all cost and expense
resulting from claims or damages caused by said inspections, examinations and
tests, provided that Purchaser shall not be responsible for the discovery of
pre-existing conditions on the Property. The foregoing indemnification shall
survive any termination, cancellation or expiration of this Agreement or the
Closing.
               (b) Notwithstanding the inspection rights provided in Section
6(a) above, Purchaser expressly acknowledges and agrees (i) that Purchaser has
had the opportunity,

6



--------------------------------------------------------------------------------



 



prior to the Effective Date, to fully and carefully investigate and inspect the
physical, structural and environmental condition of the Property and the volume
of timber located thereon and to review and analyze documents and records
related to the Property (except those related to Purchaser’s title review as
provided in Section 5 hereof), all laws, statutes, rules, regulations,
ordinances and orders affecting the Property, and all other materials and
information affecting or in any manner relating to the Property and the
ownership, use, occupancy, management, operation and maintenance thereof,
(ii) that Purchaser has received and reviewed those certain Phase I
Environmental Site Assessments dated April 15, 2011 and June 10, 2011 (Project
No. 110.00235.00030), prepared by SLR International Corporation with respect to
the Property (collectively, the “Phase I Report”), and (iii) that Purchaser is
satisfied with the results of such review, inspection and analysis. Except with
respect to a breach of any of Seller’s representations and warranties set forth
in Section 14 hereof, Purchaser, on behalf of itself and all of its officers,
directors, shareholders, employees, partners, members, subsidiaries and other
affiliated or related entities, representatives, consultants and agents, and
Purchaser’s and each of the foregoing parties’ successors and assigns
(collectively, the “Purchaser Parties”) hereby expressly waives, relinquishes
and releases any and all rights, remedies and claims any of Purchaser Parties
may now or hereafter have, against Seller, and all of Seller’s officers,
directors, shareholders, employees, partners, members, subsidiaries and other
affiliated or related entities, representatives, consultants and agents, and
Seller’s and each of the foregoing parties’ successors and assigns
(collectively, the “Seller Parties”), whether known or unknown, arising from or
related to (x) the physical condition, quality, quantity and state of repair of
the Property and the prior management and operation thereof; (y) the Property’s
failure to comply with any federal, state or local laws, regulations, ordinances
or orders, including, without limitation, those relating to health, safety,
zoning, and the environment; or (z) any past, present or future presence,
alleged presence, release or alleged release of any Hazardous Substance (as
hereinafter defined) in, on, under or about, or otherwise migrating to, from,
across or under, the Property. “Hazardous Substance” means any chemical,
compound, constituent, material, waste, contaminant (including petroleum, crude
oil or any fraction thereof) or other substance, defined as hazardous or toxic,
or otherwise regulated by any of the following laws and regulations promulgated
thereunder as amended from time to time prior to the Effective Date (the
“Environmental Laws”): (1) the Comprehensive Environmental Response,
Compensation and Liability Act (as amended by the Superfund Amendments and
Reauthorization Act), 42 U.S.C. § 9601 et seq.; (2) the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (3) the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; (4) the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; (5) the Clean Water Act, 33 U.S.C. § 1251 et
seq.; (6) the Clean Air Act, 42 U.S.C. § 1857 et seq.; and (7) all laws of the
states in which the Property is located that are based on, or substantially
similar to, the federal statutes listed in clauses (1) through (6) of this
sentence. The foregoing release shall survive any termination, cancellation or
expiration of this Agreement or the Closing.
               (c) The foregoing notwithstanding, Seller agrees that prior to
Closing Seller shall cause to be removed an 18 wheel trailer from Compartment
12193. Further, Seller agrees to cause to be removed materials from additional
sites as follows: Purchaser shall have the period to July 8, 2011 within which
to notify Seller of other sites located on the Property that,

7



--------------------------------------------------------------------------------



 



in Purchaser’s reasonable estimation, contain materials in excess of that which
is usual and customary in promiscuous dumps that are located on rural
timberland, such as large household appliances, construction debris, and tires
(the “Objectional Materials”). Purchaser shall provide a map of the location of
and a description of the Objectional Materials. Seller shall notify Purchaser
within five (5) business days of any concerns Seller has with respect to its
obligation to remove the Objectional Materials and the parties agree to
negotiate in good faith to determine which Objectional Materials, if any, Seller
shall cause to be removed from the Property.
     7. Additional Timberlands.
               (a) To the extent that Seller elects to substitute additional
timberlands to cure a Title Objection under Section 5(d) or Section 5(e), Seller
shall identify in its written notice of such election (i) the timberlands owned
by Seller within the same geographic region as the Property that are to be added
to the Property (the “Additional Timberlands”), (ii) the portion of the
Timberlands being deleted from the Property in connection with such
substitution, and (iii) the estimated volume of timber located on such
Additional Timberlands; provided that the value of any Additional Timberlands
shall be not less than the value of the deleted Timberlands, as determined by
reference to the Value Table. The Additional Timberlands shall be deemed part of
the Timberlands for all purposes of this Agreement.
               (b) The following provisions shall apply to any Additional
Timberlands:
               (i) Within thirty (30) days following delivery of such notice
identifying the Additional Timberlands, Seller shall use commercially reasonable
efforts to cause the Title Company to issue one or more Title Commitments with
respect to the Additional Timberlands. The procedures set forth in Section 5
shall otherwise apply in all respects to such Title Commitments and Additional
Timberlands.
               (ii) Within thirty (30) days following delivery of such notice
identifying the Additional Timberlands, Seller shall use commercially reasonable
efforts to cause SLR International Corporation to supplement the Phase I Report
with respect to the Additional Timberlands. If such supplement reveals the
presence or likely presence on the Additional Timberlands of any Hazardous
Substance under conditions that indicates an existing release, a past release,
or a material threat of a release of any Hazardous Substance into structures on
the Additional Property or in the ground, groundwater or surface water of the
Additional Property (each, a “REC”), then Seller shall either cure such REC or
identify different Additional Timberlands to replace the Additional Timberlands
affected by such REC, in which event the procedures of this Section 7 shall
apply to such new Additional Timberlands.
               (iii) Within thirty (30) days following delivery of such notice
identifying the Additional Timberlands, Purchaser shall have the right to verify
the volumes and value of the Timber located on the Additional Timberlands,
determined by reference to the Value Table. If the Parties are unable to agree
upon the volumes or value

8



--------------------------------------------------------------------------------



 



of the Additional Timberlands within such thirty (30) day period, such dispute
shall be resolved in accordance with Section 32. If the value of the Additional
Timberlands is less than the value of the deleted Timberlands, Seller shall
identify supplemental Additional Timberlands, in which event the procedures of
this Section 7 shall apply to such supplemental Additional Timberlands.
               (c) Purchaser shall have the right to conduct due diligence with
respect to the Additional Timberlands in accordance with Section 7(b). In no
case shall the Closing Date be delayed due to the procedures set forth in
Section 7(b). If the time periods for completing the procedures set forth in
Section 7(b) have not elapsed on or before the Closing Date, then Purchaser
shall have the option by delivering written notice to Seller on or before the
Closing Date either (i) to waive further due diligence and acquire the
Additional Timberlands at the Closing in accordance with the terms of this
Agreement, or (ii) to delete the Additional Timberlands from the Property to be
conveyed at the Closing, and hold a separate subsequent closing with respect to
the Additional Timberlands upon the completion of the procedures set forth in
Section 7(b). Failure of Purchaser to timely deliver such written notice shall
be deemed an election of clause (i). If Purchaser timely elects clause (ii),
then notwithstanding anything to the contrary in this Agreement, (A) the
proposed Additional Timberlands shall be deleted from the Property to be
conveyed at the Closing, (B) the Purchase Price payable at the Closing shall be
reduced by the corresponding value of the Timberlands to be replaced by the
Additional Timberlands, (C) a proportionate amount of the Earnest Money shall
remain in escrow with Escrow Agent after the Closing to be either applied
against the portion of the Purchase Price payable at the closing of the
conveyance of the Additional Timberlands or refunded to Purchaser, at
Purchaser’s sole discretion, upon payment in full of the remaining Purchase
Price, and (D) the provisions of this Agreement shall survive the Closing to the
extent applicable to the Additional Timberlands, and the terms “Purchase Price,”
“Earnest Money,” “Closing,” “Property” and other applicable terms shall
thereafter be deemed to apply to the transactions involving the Additional
Timberlands, as the context may require.
     8. Intentionally Deleted.
     9. Timber Cutting Agreements.
               (a) Seller is a party to those certain timber cutting agreements
described on Exhibit I attached hereto (the “Timber Cutting Agreements”).
Pursuant to the Timber Cutting Agreements, third parties have the right to
harvest timber from certain portions of the Timberlands through July 1, 2012
(the “Outside Release Date”), which tracts are more particularly described on
Exhibit I (such tracts being, collectively, the “Timber Cutting Tracts”). Seller
shall have the right until the Closing to comply with the Timber Cutting
Agreements, including the harvest and sale of the Timber pursuant thereto. The
Purchase Price shall be reduced at the Closing by an amount (the “Harvest
Adjustment”) equal to the revenues received by Seller for all timber harvested
from the Property before the Closing Date but after May 17, 2011, as determined
in accordance with this Section 9. If the Harvest Adjustment is not known as of
the Closing Date, the Harvest Adjustment shall be estimated at the Closing and
adjusted after the Closing. Not later than thirty (30) days following the
Closing, Seller shall provide to

9



--------------------------------------------------------------------------------



 



Purchaser a harvest report certifying the Harvest Adjustment, together with such
supporting data as Purchaser may reasonably request. Purchaser shall have
fifteen (15) days from the receipt of Seller’s certification to deliver to
Seller written notice (an “Objection Notice”) of any objection to the
calculation of the Harvest Adjustment, which Objection Notice shall request
commencement of the procedures set forth in Section 32. If Seller does not
receive an Objection Notice prior to the expiration of such fifteen (15) day
period, Purchaser shall be deemed to have waived its right to object to Seller’s
calculation of the Harvest Adjustment. Upon the final determination of the
Harvest Adjustment (whether by the expiration of such fifteen (15) day period or
pursuant to the procedures set forth in Section 32), (i) if the estimate of the
Harvest Adjustment determined at the Closing exceeds the Harvest Adjustment as
finally determined, Purchaser shall promptly deliver to Seller the difference by
wire transfer of immediately available funds to an account designated by Seller;
and (ii) if the estimate of the Harvest Adjustment determined at the Closing is
less than the Harvest Adjustment as finally determined, Seller shall promptly
deliver to Purchaser the difference by wire transfer of immediately available
funds to an account designated by Purchaser. This Section 9(a) shall survive the
Closing.
     10. Reserved Mineral Interests and Rights.
               (a) At Closing, the Deeds delivered by Seller shall reserve and
except the “Reserved Mineral Interests and Rights” which is defined to mean
(i) all Minerals and Mineral Rights (as defined in Exhibit J), together with
(ii) all Executive Rights (as defined in Exhibit J) with regard to Minerals and
Mineral Rights; provided, however, that the Deeds shall provide that Seller
shall at all times be responsible for damages caused to the surface of the
Property, as set forth below, caused by the exercise of any of the Reserved
Mineral Interests and Rights, and Seller shall use reasonable efforts and
practices to prevent surface damage to the Property during Drilling and Other
Operations and shall restore to the extent commercially practicable any area of
the Property damaged by such activities to its original condition upon cessation
of such activities, provided that Seller shall not be obligated to replant any
timber or restore any improvements, except as set forth below. Under no
circumstances shall Strip Mining Operations be permitted.
               (b) Seller and Purchaser shall use liquidated damages (“Damages”)
to compensate Purchaser for Seller’s or its lessee’s use of the Timberlands in
the exercise of the Reserved Mineral Interests and Rights. Damages do not
constitute a penalty, but represent an attempt to assess actual damages. In the
event Seller or Lessee conducts any Drilling and Other Operations, Seller or
Lessee, as applicable, shall give Purchaser notice and pay Purchaser Damages as
follows:
                    (i) Seller shall provide Purchaser with thirty (30) days’
written notice prior to conducting any Drilling or Other Operations. Damages for
the Property (including, without limitation, all appurtenances, improvements and
fixtures of or on the Property) used and/or accessed in the exercise of the
Reserved Mineral Interests and Rights shall equal the then-prevailing market
price for any merchantable timber and/or the net present value of any
pre-merchantable timber and other standing crops damaged or destroyed if such
use or

10



--------------------------------------------------------------------------------



 



access will last for eighteen (18) months or less, and shall equal 150% of the
then fair market value of the bare land so used and/or accessed plus the then
prevailing market price of the merchantable timber and the net present value of
any pre-merchantable timber and other standing crops damaged or destroyed if
such use and/or access will exceed eighteen (18) months. The Parties agree to
use their commercially reasonable efforts to mutually agree upon a methodology
to determine “net present value” of any such pre-merchantable timber. Seller
shall deliver written notice to Purchaser of any such destruction on the
Property and shall pay Purchaser Damages within ten (10) days following delivery
of such notice.
                    (ii) Seller must promptly repair and restore, at Seller’s
sole cost and expense, any and all damage to roads and fences and other
improvements and fixtures arising from the exploration and extraction activities
to substantially the same condition as existed before such activities; and
Seller shall indemnify and save Purchaser, together with its subsidiaries and
affiliates (the “Purchaser Companies”) harmless, and, at Seller’s expense, shall
defend Purchaser and the Purchaser Companies from and against any and all
claims, suits, losses, damages, or expenses, on account of injuries to or death
of any and all persons whomsoever, including, without limitation, any employees,
agents and invitees of Purchaser, Purchaser Companies and Seller, and any and
all damage to personal property to whomsoever belonging, including property
owned by, rented to, or in the care, custody, or control of the parties hereto,
arising or growing out of, or in any manner connected with the exercise of the
Reserved Mineral Interests and Rights. Notwithstanding the foregoing, nothing
herein contained is to be construed as an indemnification against the negligence
or willful misconduct of Purchaser or the Purchaser Companies, and their
respective officers, employees, or agents.
               (c) The rights and privileges excepted and reserved in connection
with the Reserved Mineral Interests and Rights shall at all times be subject to
the terms and conditions set forth in the Deeds, and be deemed as covenants
running with the Reserved Mineral Interests and Rights and in all respects
appurtenant to the mineral estates now owned or hereinafter acquired for the
benefit of Seller and its successors in title. The rights and privileges
conveyed in the Deeds to the Purchaser (including the obligations of the Seller
or its lessee) in connection with the Reserved Mineral Interests and Rights
shall be deemed as covenants running with the Property and in all respects
appurtenant to the Property for the benefit of the Purchaser and its successors
in title to all or any portion of the Property.
     11. Mitigation Rights. At the Closing, Purchaser and Seller shall enter
into a “Mitigation Option Agreement” in the form of Exhibit L attached hereto,
pursuant to which Seller shall have the option to establish mitigation banks on
certain portions of the Timberlands, in accordance with, and as more
particularly described in, the Mitigation Option Agreement.
     12. Deliveries; No Contact. Purchaser acknowledges that Seller has
delivered to Purchaser, and Purchaser is in receipt of, (i) Seller’s current
compartment maps for each tract within the Property (which maps shall include
aerial imagery, topographical imagery and timber type), (ii) copies of the
Contracts, (iii) copies of the Timber Cutting Agreements, and (iv) copies of
other items related to the ownership, development and management of the Property
and requested by Purchaser, to the extent the same are in Seller’s possession or
control and are

11



--------------------------------------------------------------------------------



 



reasonably available to Seller. Prior to the Closing, Purchaser shall not
contact or communicate with any counterparty to any Contract or Timber Cutting
Agreement without the prior written consent of Seller. Purchaser acknowledges
that all information with respect to the Property delivered by Seller to
Purchaser under this Agreement is for informational purposes only and, except as
expressly set forth to the contrary in this Agreement, is given without
representation or warranty of any kind. If this Agreement is terminated or if
Closing does not occur, Purchaser shall promptly return to Seller all
information delivered to Purchaser pursuant to this Agreement, provided that, to
the extent such information is in electronic format, Purchaser shall delete or
destroy all such information and promptly deliver to Seller written
certification of such destruction. The provisions of this Section 12 shall
survive any termination, cancellation or expiration of this Agreement or the
Closing.
     13. Condition of Property; Damage; Condemnation.
               (a) Seller agrees that at the Closing, the Property shall be in
substantially the same condition as exists on the Effective Date, subject to
Seller’s operation on the Property in accordance with usual and customary
timberland operations, natural wear and tear, the Permitted Encumbrances,
condemnation, and casualties beyond Seller’s control. Subject to the provisions
of this Section 13, all risk of loss to the Property or any part thereof prior
to the Closing shall be borne by Seller.
               (b) If at any time prior to the Closing, the Property or any
material part thereof (including, but not limited to, any timber thereon) is
destroyed or damaged by fire or other casualty, Seller shall deliver to
Purchaser prompt written notice of such damage along with the amount of such
damage (calculated as the value of the destroyed or damaged Property less the
salvage value of such destroyed or damaged Property) (the “Casualty Damage
Value”), and the transactions contemplated by this Agreement shall be subject to
the provisions of this Section 13(b). If Purchaser, by delivering written notice
to Seller within ten (10) days following Seller’s delivery of written notice of
the damage, disputes the Casualty Damage Value reported by Seller, Purchaser and
Seller shall attempt in good faith to resolve such dispute and agree upon the
Casualty Damage Value. If Purchaser and Seller are unable to agree as to the
Casualty Damage Value on or before ten (10) days after Purchaser delivers to
Seller written notice of its dispute, then such dispute shall be resolved in
accordance with Section 32. The Closing Date shall be extended to the extent
necessary to allow for the completion of all procedures set forth in this
Section 13(b), including the resolution of any such dispute. Notwithstanding
such casualty, Purchaser shall be required to purchase the Property in
accordance with this Agreement, provided that, if the Casualty Damage Value
exceeds $1,502,130, the Purchase Price shall be reduced by an amount equal to
the difference of (i) the Casualty Damage Value, minus (ii) $1,502,130.
               (c) If at any time prior to the Closing, any action or proceeding
is filed or threatened under which any portion of the Property may be taken
pursuant to any law, ordinance or regulation by condemnation or the right of
eminent domain, Seller shall deliver to Purchaser prompt written notice thereof.
In such event, Purchaser and Seller shall be required to consummate the
transactions contemplated by this Agreement, and Purchaser shall receive a

12



--------------------------------------------------------------------------------



 



credit against the Purchase Price in the amount of all proceeds of any awards
payable with respect to the Property, or, if such amount is not known at the
time of the Closing, the Purchase Price shall not be reduced and Seller shall
assign to Purchaser at the Closing all of Seller’s right to such proceeds from
such action or proceeding.
     14. Warranties, Representations, and Disclaimers.
               (a) Seller hereby warrants and represents to Purchaser, as of the
Effective Date and as of the Closing Date, that:
               (i) Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, is qualified to do
business in the States of Alabama and Georgia and has all requisite corporate
power and authority to: (A) own, lease and operate the Property and to carry on
its business as now being conducted; (B) execute this Agreement and all other
agreements, instruments and documents to be executed by it in connection with
the consummation of the transactions contemplated by this Agreement; and (C)
perform its obligations and consummate the transactions contemplated hereby.
               (ii) The execution, delivery and performance of this Agreement
and the consummation of transactions contemplated hereby by Seller have been
duly and validly authorized by all necessary corporate action, and no other
corporate proceedings on the part of Seller are necessary for it to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Seller and,
assuming due authorization, execution and delivery by Purchaser, is a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
               (iii) The execution, delivery or performance of this Agreement by
Seller will not result in a breach or violation of, or default under, (A) the
terms, conditions or provisions of Seller’s certificate of incorporation, bylaws
or any standing resolution of its board of directors; (B) any Contract or Timber
Cutting Agreement; (C) any law applicable to Seller or any portion of the
Property; or (D) any permit, license, order, judgment or decree of any
governmental authority by which Seller or the Property is or may be bound,
excluding from the foregoing clauses (B), (C) and (D) such breaches, violations
or defaults that would not be reasonably likely, individually or in the
aggregate, to have a material adverse effect on the Property or on Seller’s
ability to perform its obligations under this Agreement.
               (iv) There are no approvals, consents or registration
requirements with respect to any governmental authority that are or will be
necessary for the valid execution and delivery by Seller of this Agreement, or
the consummation of the transactions contemplated hereby and thereby, other than
those which (A) have been

13



--------------------------------------------------------------------------------



 



obtained, or (B) are of a routine nature and not customarily obtained or made
prior to execution of purchase and sale agreements in transactions similar in
nature and size to those contemplated hereby and where the failure to obtain the
same would not, individually or in the aggregate, have a material adverse effect
on the Property or on Seller’s ability to perform its obligations under this
Agreement.
               (v) There is no pending or, to Seller’s knowledge, threatened
action or proceeding (including, but not limited to, any condemnation or eminent
domain action or proceeding) before any court, governmental agency or arbitrator
which may materially adversely affect Seller’s ability to perform this Agreement
or which may materially adversely affect the Property.
               (vi) Seller (which for this purpose includes Seller’s partners,
members, principal stockholders and any other constituent entities) (x) has not
been designated as a “specifically designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
<http://www.treas.gov/ofac/t11sdn.pdf> or at any replacement website or other
replacement official publication of such list and (y) is currently in compliance
with and will at all times during the term of this Agreement remain in
compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
               (vii) Attached hereto as Exhibit B is a true and accurate list of
the Contracts. Each of the Contracts is in full force and effect and has not
been amended or modified except as set forth on Exhibit B. Neither Seller nor,
to Seller’s knowledge, any other party thereto is in default in the observance
or performance in any material respect of any of its obligations thereunder
except as set forth on Exhibit B. Except for the Timber Cutting Agreements or
agreements or documents that relate to mineral or oil and gas ownership and
development by unrelated third parties that may affect the Property, to Seller’s
knowledge, there are no other unrecorded documents affecting the Property other
than the Contracts.
               (viii) To Seller’s knowledge, Seller’s use of the Property is in
material compliance with all statutes, ordinances, rules, regulations, orders
and requirements of all federal and local authorities and any other governmental
entity having jurisdiction over the Property. Seller has not received any notice
from any governmental entity of any violation of any statutes, ordinances,
rules, regulations, orders or requirements applicable to the Property.
               (ix) Since the date upon which Seller acquired the Property,
Seller has not used, or otherwise authorized the use of, the Property as a
landfill or as a dump to receive garbage, refuse, or waste, whether or not
hazardous and, to Seller’s knowledge without investigation, there are no
underground storage tanks within the

14



--------------------------------------------------------------------------------



 



Property; provided, however, there exist small, unauthorized dump sites typical
of rural timberlands on the Property. Seller has received no written notice from
any federal, state or local governmental authority to the effect that any
portion of the Property is not in compliance with any Environmental Laws as
defined in Section 6(b) hereof, which non-compliance is continuing as of the
Effective Date.
               (x) For purposes of Section 3(14) of the Employee Retirement and
Income Security Act of 1974, as amended (hereinafter referred to as “ERISA”),
Seller is not a party in interest with Purchaser. The Property does not
constitute an asset of an employee benefit plan affiliated with Seller, as
defined in Section 3(3) of ERISA.
               (xi) Except for the Timber Cutting Agreements, there are no
outstanding unrecorded contracts or agreements pursuant to which any party has
the right to cut or remove timber from the Property after May 17, 2011.
For purposes of this Section 14, “Seller’s knowledge” shall mean the actual
knowledge, without any duty on the part of such individuals to investigate or
inquire into any particular matter, of either of (A) Charles J. Portwood, and
(B) Kenneth B. Gibson, Jr.
               (b) Purchaser hereby warrants and represents to Seller, as of the
Effective Date and as of the Closing Date, that:
               (i) Purchaser is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite partnership power and authority to: (A) own, lease and operate the
Property and to carry on its business as now being conducted; (B) execute this
Agreement; and (C) perform its obligations and consummate the transactions
contemplated hereby.
               (ii) The execution, delivery and performance of this Agreement
and the consummation of transactions contemplated hereby by Purchaser have been
duly and validly authorized by all necessary partnership action, and no other
company proceedings on the part of Purchaser are necessary for it to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser and,
assuming due authorization, execution and delivery by Seller, is a legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
               (iii) The execution, delivery, and performance by Purchaser of
this Agreement will not result in a breach or violation of, or default under,
the terms, conditions or provisions of its certificate of limited partnership,
partnership agreement or any standing resolution of its partners (as the case
may be) or any other partnership document.

15



--------------------------------------------------------------------------------



 



               (iv) There are no approvals, consents or registration
requirements with respect to any governmental authority that are or will be
necessary for the valid execution and delivery by Purchaser of this Agreement,
or the consummation of the transactions contemplated hereby and thereby, other
than those which (A) have been obtained, or (B) are of a routine nature and not
customarily obtained or made prior to execution of purchase and sale agreements
in transactions similar in nature and size to those contemplated hereby and
where the failure to obtain the same would not, individually or in the
aggregate, have a material adverse effect on Purchaser’s ability to perform its
obligations under this Agreement.
               (v) There is no pending or, to Purchaser’s knowledge, threatened
action or proceeding before any court, governmental agency or arbitrator which
may materially adversely affect Purchaser’s ability to perform this Agreement.
               (vi) For purposes of Section 3(14) of the Employee Retirement and
Income Security Act of 1974, as amended (hereinafter referred to as “ERISA”),
Purchaser is not a party in interest with Seller. Purchaser is not acquiring the
Property with the assets of an employee benefit plan as defined in Section 3(3)
of ERISA, and Purchaser is not aware of any facts or circumstances that would
cause the transaction contemplated by this Agreement to be a “prohibited
transaction” within the meaning of ERISA.
               (vii) Purchaser (which for this purpose includes Purchaser’s
partners, members, principal stockholders and any other constituent entities)
(x) has not been designated as a “specifically designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
<http://www.treas.gov/ofac/t11sdn.pdf> or at any replacement website or other
replacement official publication of such list and (y) is currently in compliance
with and will at all times during the term of this Agreement remain in
compliance with the regulations of the Office of Foreign Asset Control of the
Department of the Treasury and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
               (c) The representations and warranties contained in Section 14(a)
and Section 14(b) shall survive the Closing for nine (9) months.
               (d) PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED
AT THE CLOSING: (i) NO REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR
IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF SELLER OR ANY OTHER
PERSON WITH RESPECT TO THE PROPERTY, INCLUDING WITH RESPECT TO THE PHYSICAL OR
ENVIRONMENTAL CONDITION, HABITABILITY, QUANTITY OR QUALITY OF

16



--------------------------------------------------------------------------------



 



TIMBER, NURSERY STOCK OR SEEDLINGS, FUTURE FIBER GROWTH OR HARVEST, FUTURE
FINANCIAL RESULTS FROM THE SALE OF FIBER GROWN ON THE PROPERTY OR FROM THE SALE
OF THE PROPERTY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EITHER EXPRESS OR
IMPLIED RELATING TO ANY OF THE FOREGOING MATTERS, AND (ii) IN ENTERING INTO THIS
AGREEMENT, PURCHASER HAS NOT RELIED AND DOES NOT RELY ON ANY SUCH
REPRESENTATION, WARRANTY OR PROMISE, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON. PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER
SHALL TAKE THE PROPERTY IN “AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION ON
THE CLOSING DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
THE DOCUMENTS TO BE DELIVERED AT THE CLOSING. THIS SECTION 14(d) SHALL SURVIVE
THE CLOSING.
               (e) UPON THE CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING ADVERSE ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY SELLER’S OR PURCHASER’S INVESTIGATION, AND UPON THE CLOSING, EXCEPT
WITH RESPECT TO A BREACH OF ANY OF SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN, PURCHASER SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY. THIS SECTION 14(e) SHALL SURVIVE THE CLOSING.
     15. No Brokerage Commission. Other than with respect to the services of
Steve Ebbert of Southern Land Exchange, LLC, Seller warrants and represents to
Purchaser that Seller has not incurred any liability for any brokerage fee or
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, and the payment of
Steve Ebbert and Southern Land Exchange, LLC, shall be the sole obligation of
Seller. Purchaser warrants and represents to Seller that Purchaser has not
incurred any liability for any brokerage fee or commission in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby. Seller and Purchaser each agree to indemnify
and hold harmless the other from any and all damage, loss, liability, expense
and claim (including but not limited to attorneys’ fees and court costs) arising
with respect to any such fee or commission which may be suffered by the
indemnified Party by

17



--------------------------------------------------------------------------------



 



reason of any action or agreement of the indemnifying Party. This Section 15
shall survive the termination, cancellation or expiration of this Agreement.
     16. Taxes; Expenses.
               (a) Ad valorem real property taxes on the Property and special
assessments, as well as revenue under the Contracts to the extent such Contracts
affect the Property, shall be prorated as of the Closing Date. If actual tax
bills for the taxable year of the Closing are not available, said taxes shall be
prorated based on tax bills for the previous taxable year and the Parties agree
to cause a reproration of said taxes upon the receipt of tax bills for the
taxable year of the Closing. If the Property is not designated a separate tax
parcel, said taxes shall be adjusted to an amount bearing the same relationship
to the total tax bill which the acreage contained within the applicable portion
of the Property bears to the acreage contained within the property included
within said tax bill. Purchaser and Seller shall reasonably cooperate in good
faith to cause all real property taxes on the Property and Seller’s retained
property to be paid (and to reimburse the appropriate Party making such
payments, as applicable), to the extent subdivisions or changes of ownership are
not reflected on future real property tax bills. Any deferred or “rollback”
taxes assessed against the Property as a result of Purchaser’s acquisition of
the Property, change in the use of the Property or failure to maintain the
Property in any property tax reduction program shall be paid by Purchaser within
thirty (30) days of final determination thereof. The obligations of this Section
16(a) shall survive the Closing.
               (b) Purchaser shall pay all costs in connection with the
recording of the Deeds, all costs of purchasing a title insurance policy and any
endorsements thereto, all costs of Purchaser’s due diligence, all costs of
Purchaser’s legal representation, one-half (1/2) of all costs of the Phase I
Report (including the cost of relevant portions of previous reports that were
updated to produce the Phase I Report), and one-half (1/2) of all escrow
expenses of Escrow Agent.
               (c) Seller shall pay all costs of searching title and producing
the Title Commitments, all transfer taxes, one-half (1/2) of all costs of the
Phase I Report (including the cost of relevant portions of previous reports that
were updated to produce the Phase I Report), all costs of Seller’s legal
representation and one-half (1/2) of all escrow expenses of Escrow Agent.
               (d) Except as set forth in this Agreement, all other costs shall
be borne by the Party incurring them.
     17. Conditions.
               (a) The obligations of each of Seller and Purchaser to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction or waiver, on or before the Closing Date, of the following
conditions:
               (i) Intentionally deleted.

18



--------------------------------------------------------------------------------



 



               (ii) There shall be no injunction, restraining order or decree of
any nature of any court or governmental authority that is in effect that
restrains or prohibits the consummation of the transactions contemplated by this
Agreement or imposes conditions on such consummation not otherwise provided for
herein.
               (iii) Neither Purchaser nor Seller shall have been advised by any
United States federal government agency (which advisory has not been officially
withdrawn on or prior to the Closing Date) that such government agency is
investigating the transactions contemplated by this Agreement to determine
whether to file or commence any litigation that seeks or would seek to enjoin,
restrain or prohibit the consummation of the transactions contemplated by this
Agreement.
In the event any of the above conditions is not satisfied on or before the
Closing, either Seller or Purchaser will have the right, exercisable at its sole
election, to terminate this Agreement by delivering written notice to the other
Party before the Closing, whereupon Escrow Agent will return the Earnest Money
to Purchaser, and the Parties will have no further rights or obligations
hereunder (except as otherwise expressly provided herein).
               (b) Unless waived by Purchaser, the obligations of Purchaser
under this Agreement are expressly made subject to the fulfillment in all
respects of the following conditions precedent:
               (i) the truth and accuracy as of the Closing Date, in all
material respects, of each and every warranty and representation herein made by
Seller;
               (ii) Seller’s timely performance of and compliance with, in all
material respects, each and every term, condition, agreement, restriction and
obligation to be performed and complied with by Seller under this Agreement; and
               (iii) Purchaser’s receipt of a binding commitment from the Title
Company to issue a title insurance policy insuring Purchaser’s title to the
Property following the Closing, subject only to the Permitted Encumbrances.
In the event any of the above conditions is not satisfied on or before the
Closing, Purchaser will have the right, exercisable at Purchaser’s sole
election, to exercise the remedies described in Section 18(b).
               (c) Unless waived by Seller, the obligations of Seller under this
Agreement are expressly made subject to the fulfillment in all respects of the
following conditions precedent:
               (i) the truth and accuracy as of the Closing Date, in all
material respects, of each and every warranty and representation herein made by
Purchaser; and

19



--------------------------------------------------------------------------------



 



               (ii) Purchaser’s timely performance of and compliance with, in
all material respects, each and every term, condition, agreement, restriction
and obligation to be performed and complied with by Purchaser under this
Agreement.
In the event any of the above conditions is not satisfied on or before the
Closing, Seller will have the right, exercisable at Seller’s sole election, to
exercise the remedies described in Section 18(a).
     18. Earnest Money; Default; Remedies.
               (a) If the purchase and sale of any portion of the Property
contemplated hereby is not consummated because of a default by Purchaser under
this Agreement, then Seller shall require Escrow Agent to pay the entire Earnest
Money to Seller as full liquidated damages and not as a penalty and as Seller’s
sole and exclusive remedy against Purchaser for a default by Purchaser under
this Agreement (the Parties acknowledging that Seller’s damages as a result of
such default are not capable of exact ascertainment and that said liquidated
damages are fair and reasonable).
               (b) If the purchase and sale of the Property contemplated hereby
is not consummated because of a default by Seller then Purchaser, at Purchaser’s
sole election, either (i) shall instruct Escrow Agent to promptly return the
Earnest Money to Purchaser, whereupon the Parties will have no further rights or
obligations hereunder (except as otherwise expressly provided herein), or
(ii) shall be entitled to sue Seller for specific performance, Purchaser hereby
acknowledging that the foregoing shall be its sole remedies against Seller for a
default by Seller under this Agreement.
               (c) The duties of Escrow Agent shall be as follows:
               (i) During the term of this Agreement, Escrow Agent shall hold
and deliver the Earnest Money in accordance with the terms and provisions of
this Agreement.
               (ii) If this Agreement is terminated by the mutual written
agreement of Seller and Purchaser, or if Escrow Agent is unable to determine at
any time to whom the Earnest Money should be delivered, or if a dispute develops
between Seller and Purchaser concerning to whom the Earnest Money should be
delivered, then in any such event, Escrow Agent shall request joint written
instructions from Seller and Purchaser and shall deliver the Earnest Money in
accordance with such joint written instructions. In the event that such written
instructions are not received by Escrow Agent within ten (10) days after Escrow
Agent has served a written request for instructions upon Seller and Purchaser,
Escrow Agent shall have the right to pay the Earnest Money into a court of
competent jurisdiction and interplead Seller and Purchaser in respect thereof,
and thereafter Escrow Agent shall be discharged of any obligations in connection
with this Agreement.

20



--------------------------------------------------------------------------------



 



               (iii) If costs or expenses are incurred by Escrow Agent because
of litigation or a dispute between Seller and Purchaser arising out of the
holding of the Earnest Money in escrow, Seller and Purchaser shall each pay
Escrow Agent one-half of such costs and expenses. Except for such costs and
expenses, no fee or charge shall be due or payable to Escrow Agent for its
services as escrow holder.
               (iv) By joining herein, Escrow Agent undertakes only to perform
the duties and obligations imposed upon it under the terms of this Agreement and
expressly does not undertake to perform any of the other covenants, terms and
provisions incumbent upon Seller and Purchaser hereunder.
               (v) Purchaser and Seller hereby agree and acknowledge that Escrow
Agent assumes no liability in connection herewith except for any loss, costs or
damage arising out of Escrow Agent’s own negligence or willful misconduct; that
Escrow Agent shall never be responsible for the validity, correctness or
genuineness of any document or notice referred to under this Agreement; that
Escrow Agent shall not be liable or responsible for any loss occurring which
arises from bank failure or error, insolvency or suspension, or a situation or
event which falls under the Federal Deposit Insurance Corporation
(FDIC) coverage (Seller and Purchaser are aware that FDIC coverage applies to a
maximum amount of $250,000 per depositor, as may be modified by the FDIC from
time to time); and that Escrow Agent may seek advice from its own counsel and
shall be fully protected in any action taken by it or omitted to be taken by it
in good faith in accordance with the opinion of its counsel.
     19. Assignment. Except as otherwise expressly contemplated by this
Agreement, neither Party shall assign its rights or obligations hereunder, in
whole or in part, without the prior written consent of the other Party, given or
withheld in its sole discretion. Notwithstanding the foregoing, Purchaser shall
have the right to assign its rights and obligations under this Agreement to any
party controlling, controlled by, or under common control with Purchaser,
provided that no such assignment shall relieve Plum Creek Timberlands, L.P., of
any liability hereunder.
     20. No Waiver. Except as specifically set forth herein, no action or
failure to act by any Party shall constitute a waiver of any right or duty
afforded to such Party under this Agreement, nor shall any such action or
failure to act constitute an approval of or acquiescence in any breach of this
Agreement except as may be specifically agreed in writing.
     21. Governing Law. This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Georgia, without giving effect to its principles or rules of conflicts
of law to the extent such principles or rules would require or permit the
application of the laws of another jurisdiction.
     22. Notice. Any and all notices required or permitted under this Agreement
shall be made or given in writing and shall be delivered in person or sent by
postage, pre-paid, United States Mail, certified or registered, return receipt
requested, or by a recognized overnight carrier,

21



--------------------------------------------------------------------------------



 



or by facsimile or e-mail, to the other Party or Escrow Agent at the addresses
set forth below, and such address as may be furnished by notice in accordance
with this Section 22; provided, however, if any delivery is made by facsimile or
e-mail, such delivery shall be deemed delivered only if the Party (or Escrow
Agent) giving such notice obtains a confirmation of receipt and delivers such
notice by hand delivery, United States mail or recognized overnight carrier for
next day delivery. All notices shall be deemed given and effective upon the
earliest to occur of: (i) the confirmed facsimile or e-mail transmission or hand
delivery of such notice to the address for notices; (ii) one business day after
the deposit of such notice with an overnight courier service by the time
deadline for next day delivery addressed to the address for notices; or
(iii) three business days after depositing the notice in the United States mail.

      Seller:  
Forestar (USA) Real Estate Group Inc.
6300 Bee Cave Road
Building II, Suite 500
Austin, TX 78746
Attention: Mr. David M. Grimm, Esq.
Phone: 512-433-5223
Fax: 512-433-5203
Email: davidgrimm@forestargroup.com
   
 
with a copy to:  
Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: Victor P. Haley, Esq.
Phone: 404-853-8302
Fax: 404-853-8806
Email:victor.haley@sutherland.com
   
 
Purchaser:  
Plum Creek Timberlands, L.P.
999 Third Avenue, Suite 4300
Seattle, WA 98104
Attention: Karl Watt
Phone: (206) 467-3648
Fax: (206) 467-3799
Email:karl.watt@plumcreek.com
   
 
with a copy to:  
Plum Creek Timberlands, L.P.
999 Third Avenue, Suite 4300
Attention: Sheri L. Ward
Phone: (206_ 467-3690
Fax: (206) 467-3799
Email: sheri.ward@plumcreek.com
   
 
Escrow Agent:  
First American Title Insurance Company
National Commercial Services
Six Concourse Parkway, Suite 2000
Atlanta, Georgia 30328
Attention: Kevin Wood
Phone: 770-390-6533
Fax: 866-735-3071
E-mail: kwwood@firstam.com

22



--------------------------------------------------------------------------------



 



     23. Entire Agreement. This Agreement contains the entire agreement among
the Parties and Escrow Agent with respect to the subject matter hereof and
cannot be amended or supplemented except by a written agreement signed by the
Parties.
     24. Captions. The captions of sections in this Agreement are for
convenience and reference only and are not part of the substance hereof.
     25. Severability. In the event that any one or more of the provisions,
sections, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, section, word, clause, phrase or sentence
in every other respect and of the remaining provisions, sections, words,
clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the Parties and Escrow Agent that this
Agreement shall be enforceable to the fullest extent permitted by law.
     26. Counterparts. This Agreement may be executed in several counterparts,
each of which may be deemed an original, and all of such counterparts together
shall constitute one and the same Agreement. This Agreement may be executed by
each Party and Escrow Agent upon a separate copy and attached to another copy in
order to form on or more counterparts.
     27. Binding Effect. This Agreement shall bind the Parties (and Escrow
Agent, to the extent applicable) and their respective heirs, legal
representatives, successors and assigns.
     28. Time of Essence. Time is of the essence of this Agreement.
     29. No Survival. Except as may otherwise expressly be provided herein, the
provisions of this Agreement shall not survive the Closing and shall be merged
into the delivery of the Deeds and other documents and the payment of all monies
pursuant hereto at the Closing.
     30. Incorporation of Exhibits. All exhibits referred to in this Agreement
are hereby incorporated herein by this reference.
     31. Confidentiality; Public Announcements. Purchaser and Seller agree that
the terms and conditions of the transactions contemplated in this Agreement are
to remain confidential, except that either Party and its affiliates may disclose
the terms and provisions of this Agreement (i) to the extent that such Party or
any of its affiliates is required by applicable law (including the rules and
regulations promulgated by the SEC or any stock exchange) to make

23



--------------------------------------------------------------------------------



 



public disclosure, or (ii) in any legal proceeding, including any audit, to the
extent necessary to enforce any rights under this Agreement, provided that, in
either case, the disclosing Party shall provide the other Party with prior
notice of such disclosure and the content thereof. This Section 31 shall survive
any termination, cancellation or expiration of this Agreement or the Closing.
     32. Dispute Resolution. If Purchaser and Seller are unable to agree as to
the values of the Value Table, the value of a Title Objection Carveout under
Section 5, the value of Additional Timberlands under Section 7, the Harvest
Adjustment under Section 9 or the Casualty Damage Value under Section 13, then
either of Seller or Purchaser shall have the right to invoke the procedures of
this Section 32 by delivering written notice to the other Party. Seller and
Purchaser each shall appoint an independent forestry consultant within five
(5) days following the delivery of such written notice, each of which may be a
consultant previously engaged by the appointing Party, and such two consultants
will in turn select a third independent forestry consultant within five (5) days
to act with them in a panel to determine the appropriate value. A majority of
the panel of consultants will reach a binding decision within thirty (30) days
following the selection of the third consultant, and the decision of the panel
of consultants will be final. Seller and Purchaser will each bear the cost of
its respective consultant and one-half (1/2) of the cost of the third
consultant.
     33. Business Days. If any date set forth in this Agreement for the
performance of any obligation by any Party or Escrow Agent, or for the delivery
of any instrument or notice as herein provided, should be a Saturday, Sunday or
legal holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Georgia for observance thereof, and the term “business day” means any day
other than a Saturday, Sunday or legal holiday.
     34. Section 1031 Exchange. Either Seller or Purchaser may consummate the
sale or purchase, as applicable, of any portion of the Property as part of a
so-called like kind exchange (an “Exchange”) pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), provided that: (a) the
Closing shall not be delayed or affected by reason of an Exchange nor shall the
consummation or accomplishment of an Exchange be a condition precedent or
condition subsequent to Purchaser’s or Seller’s obligations under this
Agreement; (b) Seller or Purchaser, as applicable, shall effect an Exchange
through an assignment of its rights under this Agreement (other than with
respect to any reimbursement obligations, and any representations or warranties
made by the other Party, which shall not be assigned and shall in all events be
deemed to have been made to the participating Party only) to a qualified
intermediary pursuant to an assignment agreement in form reasonably satisfactory
to the non-participating Party; (c) to the extent Seller participates in an
Exchange, Purchaser shall not be required to acquire, take title to or obtain an
equitable interest in any real property other than the Property; (d) to the
extent Purchaser participates in an Exchange, Seller shall not be required to
acquire, take title to or obtain an equitable interest in any real property; and
(e) Seller’s or Purchaser’s assignment of its rights hereunder, as applicable,
to a qualified intermediary in connection with an Exchange shall not limit or
modify in any manner whatsoever any of the covenants,

24



--------------------------------------------------------------------------------



 



obligations, agreements, representations or warranties of such participating
Party set forth in this Agreement, all of which shall remain in full force and
effect and shall constitute the primary liability of such participating Party in
all events. Neither Party shall by this Agreement or acquiescence to an Exchange
by the other party (i) have such non-participating party’s rights, obligations
or liabilities under this Agreement modified, expanded or diminished in any
manner, or (ii) be responsible for compliance or be deemed to have warranted to
the participating party that the participating party’s Exchange in fact complies
with Section 1031 of the Code. Any increased costs arising from an Exchange
shall be borne by the Party participating in such Exchange.
[remainder of page intentionally left blank; signatures appear on following
pages]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and
delivered by the Parties and Escrow Agent as of the Effective Date.

            SELLER:

FORESTAR (USA) REAL ESTATE GROUP
INC., a Delaware corporation
      By:   /s/ Michael Quinley         Name:   Michael Quinley        Its:
Executive Vice President     

[Signatures Continue on Following Pages]

 



--------------------------------------------------------------------------------



 



(Purchaser’s Signature Page to Purchase and Sale Agreement)

            PURCHASER:

PLUM CREEK TIMBERLANDS, L.P., a
Delaware limited partnership
      By:   /s/ Rick R. Holley         Name:   Rick R. Holley        Title:  
President and CEO     

[Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



(Escrow Agent’s Signature Page to Purchase and Sale Agreement)

            ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY
      By:   /s/ Kevin W. Wood         Name:   Kevin W. Wood        Title:  
VP/Counsel     

 



--------------------------------------------------------------------------------



 



Exhibit A
Description of the Property

          COUNTY   COMPARTMENT   ACRES
Cherokee
  10002   455
Cherokee
  10030   619
Cherokee/Chattooga
  10032   143
Cherokee
  10080   1,011
Cherokee
  10093   999
Cherokee
  10094   114
Cherokee
  10509   614
Cherokee
  10553   694
Cherokee
  10593   68
Cherokee
  11001   724
Cherokee
  11004   522
Cherokee
  11035   1,039
Cherokee
  11062   868
Cherokee
  11200   279
Cleburne
  11083   482
Cleburne
  11144   555
Cleburne
  11184   77
Cleburne
  11209   210
Cleburne
  12144   1,106
Cleburne
  12146   88
Cleburne
  12161   668
Cleburne
  12170   107
Cleburne
  12177   366
Cleburne
  12195   119
Cleburne
  12197   800
Randolph
  12163   36
Randolph
  13010   29
Randolph
  13026   821
Randolph
  13115   146
Randolph
  13127   202
Randolph
  13183   194
Randolph
  13184   397
Banks
  15001   453
Carroll
  12066   115

Exhibit A Page 1 of 5



--------------------------------------------------------------------------------



 



          COUNTY   COMPARTMENT   ACRES
Carroll
  12068   222
Carroll
  12093   133
Carroll
  12132   239
Carroll
  12220   203
Carroll
  12227   38
Carroll
  12234   119
Chattooga
  10023   996
Chattooga
  10024   932
Chattooga
  10036   40
Chattooga
  10039   163
Chattooga
  10049   32
Chattooga
  10050   122
Chattooga
  10085   269
Chattooga
  10092   127
Coweta
  12508   126
Elbert
  15135   196
Elbert
  15180   411
Floyd
  10007   329
Floyd
  10019   443
Floyd/Cherokee, AL
  10068   549
Floyd
  11008   42
Floyd
  11045   633
Floyd
  11192   307
Floyd
  14609   234
Floyd
  14538   124
Floyd
  14608   316
Floyd
  17011   112
Franklin
  15023   279
Franklin
  15027   124
Franklin
  15028   279
Franklin
  15030   73
Franklin
  15026   77
Franklin
  15042   115
Franklin
  15034   111
Gordon
  14501   160
Gordon
  14507   45
Hall
  15065   297

Exhibit A Page 2 of 5



--------------------------------------------------------------------------------



 



          COUNTY   COMPARTMENT   ACRES
Haralson
  16084   124
Haralson
  11086   225
Haralson
  11087   163
Haralson
  11092   250
Haralson
  11094   178
Haralson
  11095   289
Haralson
  11097   162
Haralson
  11098   554
Haralson
  11099   817
Haralson
  11100   776
Haralson
  11109   61
Haralson
  11110   90
Haralson/Polk
  11119   292
Haralson
  11181   303
Haralson
  11229   199
Haralson
  11248   18
Haralson
  11252   93
Haralson
  11254   335
Haralson
  11264   124
Haralson
  11265   86
Haralson
  11266   37
Haralson
  11267   201
Haralson
  11268   82
Haralson
  11269   107
Haralson
  11270   175
Haralson
  11274   692
Haralson
  11275   858
Haralson
  12625   202
Haralson
  12700   479
Haralson
  12701   532
Haralson
  12702   294
Haralson
  12708   247
Haralson
  12709   180
Hart
  15091   70
Heard
  13051   126
Heard
  13055   181
Heard
  13060   385

Exhibit A Page 3 of 5



--------------------------------------------------------------------------------



 



          COUNTY   COMPARTMENT   ACRES
Heard
  13101   773
Heard
  13102   150
Heard
  13130   242
Heard/Troup
  13147   328
Madison
  15158   201
Madison
  15159   184
Murray
  14023   541
Polk
  11006   462
Polk
  11015   133
Polk
  11018   79
Polk
  11022   646
Polk
  11027   157
Polk
  11028   21
Polk
  11029   174
Polk
  11056   120
Polk
  11080   158
Polk
  16116   93
Polk
  11129   120
Polk
  11167   119
Polk
  11202   129
Polk
  11238   47
Polk
  11239   138
Polk
  11285   41
Stephens
  15082   131
Troup
  13144   304
Troup
  13191   219
Walker
  10026   56
Walker
  10056   48
Walker
  10099   93
Heard
  13143   115
Heard
  13158   104
Heard
  13136   76
Heard
  13061   144
Carroll
  12215   228
Carroll
  12217   418
Carroll
  12218   191
Carroll
  12219   511

Exhibit A Page 4 of 5



--------------------------------------------------------------------------------



 



          COUNTY   COMPARTMENT   ACRES
Carroll
  12206   623
Carroll
  12207   261
Floyd
  11048   46
Floyd
  11049   71
Floyd
  11169   95
Haralson
  11249   94
Haralson
  11096   188
Haralson
  11284   82
Haralson
  11250   22
Haralson
  11251   118
Haralson
  11172   1,151
Haralson
  11103   498
Haralson
  11117   192
Haralson
  11257   156
Haralson
  11256   75
Chattooga
  10088   686
Chattooga
  10101   651
Cleburne
  12148   139
Cleburne
  12152   226
Cleburne
  12153   82
Cleburne
  12165   41
Cleburne
  12183   39
Cleburne
  12193   63
Cleburne
  12184   80
Gordon
  14063   434
Gordon
  14073   1,245
Gordon
  14048   895
 
       
 
      50,071
 
       

As such Property is more particularly described in the Title Commitments as
described on Exhibit G attached hereto.

Exhibit A Page 5 of 5



--------------------------------------------------------------------------------



 



Exhibit B — Contracts

                                                                               
  K50     F’Star                         LSE           LSENOAC     LSENOAC    
Retained     Payment     Payment             NO   ST   COUNTY   RES     RES    
Acres     Amount     Balance     LSECOMP     CUST_NAME  
4
  GA   HARALSON     478.04       478.04       0             $ (4,321.48 )    
1100: 1181     ADDISON HUNTING CLUB
15
  GA   FRANKLIN     278.57       278.57       0     $ 3,008.56     $ —      
5028     CLARKS CREEK HUNTING CLUB
17
  GA   BANKS     453.33       453.33       0             $ (3,807.97 )     5001
    DYER ROAD HUNTING CLUB
18
  GA   MADISON     184.18       184.18       0             $ (1,740.50 )    
5159     JOSH SHOEMAKER HUNTING CLUB
21
  GA   HARALSON     94.84       94.84       0             $ (904.77 )     1110  
  BARRACLOUGH HUNTING CLUB
27
  GA   POLK     132.64       132.64       0     $ 1,573.11     $ —       1015  
  POTASH ROAD HUNTING CLUB
31
  GA   HARALSON     132.68       132.68       0     $ 1,194.12     $ —      
1264:1265:     BENT TREE HUNTING CLUB
38
  GA   POLK     120.4       120.4       0     $ 1,169.08     $ —       1056    
BIG CEDAR CREEK HUNTING CLUB
42
  GA   MADISON     200.74       200.74       0             $ (1,686.22 )    
5158     Non- Renewal notification received
95
  GA   HARALSON     174.93       174.93       0             $ (1,399.44 )    
1270:     CROSS ROADS
106
  GA   HARALSON     1036.7       1036.7       0     $ 9,216.44     $ —      
1094: 1275     CHOP LANDER’S HUNTING CLUB
123
  GA   HARALSON     498.6       498.6       0             $ (4,736.70 )     1103
    CASHTOWN BIG BUCK CLUB
140
  GA   HARALSON     61.96       61.96       0             $ (601.01 )     1249  
  BIG DADDY HUNTING CLUB
173
  GA   HARALSON     277.6       250.9       -26.7     $ 2,220.80     $ —      
1092: 1260     FLATWOODS CREEK HUNTING CLUB
186
  GA   FLOYD     124.1       124.1       0     $ 992.80     $ —       4538     S
& C HUNTING CLUB
258
  GA   HARALSON     161.9       161.9       0     $ 1,484.62     $ —       1098
    KELLY LOOP HUNTING CLUB
269
  GA   GORDON     1244.9       1244.9       0             $ (11,253.44 )    
4073     BLACK KNOB HUNTING CLUB
273
  GA   POLK     827.3       827.3       0     $ 6,949.32     $ —       1006:
1022     LAKE CREEK HUNTING CLUB
274
  GA   POLK     281.16       281.16       0     $ 2,403.92     $ —       1022  
  LAKE HUNTING CLUB
277
  GA   HARALSON     370.84       370.84       0             $ (3,352.39 )    
1100     LASSETTAR CREEK HUNTING CLUB
293
  GA   FRANKLIN     111.17       111.17       0     $ 1,221.76     $ —      
5034     THE PARK HUNTING CLUB
294
  GA   FRANKLIN     77.89       77.89       0     $ 882.49     $ —       5026  
  YOUNG GUNS HUNTING CLUB
303
  GA   HARALSON     32.21       32.21       0     $ 500.00     $ —       1100  
  MCCOLLUM HUNTING CLUB
308
  GA   FRANKLIN     115.05       115.05       0     $ 1,265.55     $ —      
5042     SOLID ROCK HUNTING CLUB
332
  GA   POLK     138.29       138.29       0             $ (1,452.05 )     1239  
  Non- Renewal notification received
336
  GA   HARALSON     360.18       360.18       0             $ (3,256.03 )    
1096: 1249:
1250: 1251     BUCK BLASTERS
343
  GA   HARALSON     101.19       101.19       0             $ (958.27 )     1095
    NORRIS HUNTING CLUB
349
  GA   ELBERT     196.14       196.14       0     $ 2,143.81     $ —       5135
    BREWERS BRIDGE RD HUNTING CLUB
352
  GA   HARALSON     199       199       0     $ 1,918.36     $ —       1229    
PANTHER CREEK HUNTING CLUB
355
  GA   HARALSON     429.06       429.06       0             $ (4,140.43 )    
1098: 1266     BUCK TAIL HUNTING CLUB

Exhibit B Page 1 of 6



--------------------------------------------------------------------------------



 



                                                                               
  K50     F’Star                         LSE           LSENOAC     LSENOAC    
Retained     Payment     Payment             NO   ST   COUNTY   RES     RES    
Acres     Amount     Balance     LSECOMP     CUST_NAME  
362
  GA   POLK     58.04       58.04       0     $ 529.91     $ —       1018    
PIEDMONT HWY HUNTING CLUB
372
  GA   HARALSON     11.95       11.95       0             $ (109.82 )     1181  
  BIG OAK HUNTING CLUB
386
  AL   RANDOLPH     589.13       589.13       0     $ 3,534.78     $ —      
3183: 3184     BACK WATER HUNTING CLUB
437
  GA   MURRAY     540.9       540.9       0     $ 4,543.56     $ —       4023  
  LITTLE BIG HORN
440
  AL   RANDOLPH     821.1       821.1       0             $ (5,788.75 )     3026
    J.S. HUNTING CLUB
461
  AL   CHEROKEE     723.29       723.29       0     $ 5,099.19     $ —      
1001:     EGYPT HUNTING CLUB
462
  GA   FRANKLIN     123.6       123.6       0     $ 1,353.42     $ —       5027
    TERRY, STEVEN
464
  GA   HARALSON     187.8       187.8       0     $ 1,919.32     $ —       1095
    WW & W HUNTING CLUB
465
  GA   HARALSON     76.68       76.68       0             $ (793.64 )     1265  
  J & J HUNTING CLUB
472
  GA   HARALSON     264.58       264.58       0             $ (2,415.62 )    
1099: 1267     TRIPLE BEND HUNTING CLUB
474
  GA   HARALSON     1180.7       1180.7       0             $ (10,496.51 )    
1086: 1087:
 1099: 1100:
 1181: 1268:
 1269     TRUCK CAB HUNTING CLUB
512
  GA   HARALSON     585.6       335       -250.6     $ 5,246.98     $ —      
1111: 1254     WHITETAIL HEADHUNTERS HUNTING
520
  GA   HARALSON     56.14       56.14       0     $ 500.00     $ —       1109:  
  WINTERS HUNTING CLUB
532
  GA   GORDON     45.07       45.07       0     $ 500.00     $ —       4507:    
HORSESHOE HUNTING CLUB
566
  GA   TROUP     104.53       104.53       0     $ 1,118.47     $ —       3147  
  CANEY CREEK HUNTING PRESERVE
572
  GA   HEARD     114.58       114.58       0     $ 1,246.63     $ —       3143  
  CALDWELL, GEORGE
589
  GA   TROUP     218.97       218.97       0     $ 2,362.69     $ —       3191  
  BIG LAZIER HUNTING CLUB
599
  GA   TROUP     222.79       222.79       0             $ (2,227.90 )     3147
    Non- Renewal notification received
623
  GA   HEARD     144       144       0             $ (1,742.40 )     3061:    
PAUL CALDWELL HUNTING CLUB
633
  GA   TROUP     304.26       304.26       0     $ 3,587.23     $ —       3144  
  WHITEWATER CREEK SPORTSMANS CLUB
735
  GA   FLOYD     495       495       0     $ 3,766.95     $ —       0068:    
ALABAMA LINE HUNTING CLUB
736
  AL   CHEROKEE     112.69       112.69       0     $ 850.81     $ —       0094
    ATKINS HOLLOW HUNTING CLUB
743
  AL   CHEROKEE     53.97       53.97       0             $ (500.00 )     0068  
  BEAVER POND HUNTING CLUB
776
  AL   CHEROKEE     1073.5       1073.5       0     $ 7,439.35     $ —      
0002: 0030:     HENDERSON BRIDGE RD. HUNTING C
785
  AL   CHEROKEE     143.63       143.63       0             $ (1,055.68 )    
0032     HAROLD HUNTING CLUB
795
  AL   CHEROKEE     1003.8       1003.8       0             $ (7,056.50 )    
0093     MAGGIE VALLEY HUNTING CLUB
803
  GA   CHATTOOGA     1004.5       1004.5       0     $ 8,136.69     $ —      
0023:     CROSS HUNTING CLUB
805
  GA   CHATTOOGA     162.97       162.97       0             $ (2,118.61 )    
0039     HARRISON HUNTING CLUB

Exhibit B Page 2 of 6



--------------------------------------------------------------------------------



 



                                                                               
  K50     F’Star                         LSE           LSENOAC     LSENOAC    
Retained     Payment     Payment             NO   ST   COUNTY   RES     RES    
Acres     Amount     Balance     LSECOMP     CUST_NAME  
831
  AL   CHEROKEE     613.61       613.61       0             $ (4,338.22 )    
0509:     YELLOW CREEK HUNTING CLUB
868
  AL   RANDOLPH     145.88       145.88       0             $ (1,086.81 )    
3115     DOUG GRAY CLUB
933
  GA   CARROLL     238.5       238.5       0     $ 2,501.86     $ —       2132  
  WHOOPING CREEK HUNTING CLUB
938
  GA   HARALSON     242.18       242.18       0     $ 2,206.26     $ —      
2708     CIRCLE SIX GUN & BOW H. C.
941
  AL   CLEBURNE     319.92       319.92       0     $ 2,309.82     $ —      
2148: 2152: 2153     RIVERBEND HUNTING CLUB
959
  GA   CARROLL     316.37       261.37       -55             $ (2,901.11 )    
2207: 2221     BULLDOG HUNT CLUB
984
  GA   CARROLL     501.18       501.18       0             $ (4,655.96 )    
2066: 3060:     LOG PILE HUNTING CLUB
1017
  GA   FLOYD     234       234       0             $ (1,944.54 )     4609    
Non- Renewal notification received
1025
  GA   CARROLL     623.03       623.03       0             $ (5,825.33 )    
2206     FAIR WEATHER II HUNTING CLUB
2027
  GA   HARALSON     57.42       57.42       0     $ 543.19     $ —       1099:
1100     BETHLEHEM HUNTING CLUB
2043
  GA   POLK     120.38       120.38       0     $ 1,079.89     $ —       1129  
  WOLF DEN HUNTING CLUB
2066
  AL   CLEBURNE     210.49       210.49       0             $ —       1209    
Not Leased
2067
  AL   CLEBURNE     560.38       560.38       0             $ (3,978.70 )    
1144     GOLD MINE HUNTING CLUB
2069
  GA   HARALSON     279.66       279.66       0     $ 2,550.50     $ —      
1099     BOTTOM CREEK HUNTING CLUB
2078
  GA   CHATTOOGA     1614.6       1337.1       -277.5     $ 9,380.94     $ —    
  0084: 0088: 0101     BAT CAVE HUNTING CLUB
2084
  AL   CHEROKEE     696.37       696.37       0     $ 4,923.34     $ —      
0553:     CULLSTIGH CREEK HUNTING CLUB
3149
  GA   GORDON     159.95       159.95       0     $ 1,404.36     $ —       4501
    RED BUD CREEK HUNTING CLUB
3159
  GA   HARALSON     348.05       348.05       0     $ 3,692.81     $ —      
1117: 1257     DIXIE MITCHELL HUNTING CLUB
3160
  GA   WALKER     54.1       54.1       0     $ 511.24     $ —       0026    
COFFMAN HUNTING CLUB
3170
  GA   ELBERT     413.34       413.34       0             $ (4,431.00 )     5180
    DOWDY, MIKE
3184
  GA   HEARD     76.97       76.97       0     $ 615.76     $ —       3136    
KIN FOLKS
3201
  GA   FLOYD     94.75       94.75       0     $ 839.48     $ —       1169    
BIG RIDGE HUNTING CLUB
3202
  GA   HARALSON     511       511       0     $ 4,619.44     $ —       1172    
COVERED BRIDGE HUNTING CLUB
3212
  GA   HARALSON     876.28       876.28       0     $ 8,587.54     $ —      
1097: 1248: 1274     GPS HARALSON MONROE HUNT CLUB
3261
  GA   HEARD     242.04       242.04       0             $ (3,146.52 )     3130
    TROPHY RIDGE HUNTING CLUB
3263
  GA   HARALSON     75       75       0             $ (777.00 )     1256    
CHURCH HUNTING CLUB
3286
  GA   HEARD     104.15       104.15       0             $ (1,708.06 )     3158
    Non- Renewal notification received
3389
  GA   HARALSON     640.07       640.07       0             $ (5,760.63 )    
1172     SHAW'S CLUB
3394
  GA   FRANKLIN     279.45       279.45       0     $ 2,911.87     $ —      
5023     TRINITY HUNTING CLUB
3451
  AL   CHEROKEE     279.77       279.77       0             $ (1,678.62 )    
1200:     STRICK N STRING HUNTING CLUB
3462
  GA   HALL     297.15       297.15       0             $ (3,033.90 )     5065  
  BIG BUCKS HUNTING CLUB
3464
  GA   CARROLL     133.21       133.21       0     $ 1,309.45     $ —       2093
    HWY 5 HUNTING CLUB

Exhibit B Page 3 of 6



--------------------------------------------------------------------------------



 



                                                                               
  K50     F’Star                         LSE           LSENOAC     LSENOAC    
Retained     Payment     Payment             NO   ST   COUNTY   RES     RES    
Acres     Amount     Balance     LSECOMP     CUST_NAME  
3468
  AL   RANDOLPH     35.92       35.92       0             $ (500.00 )     2163  
  COOL SPRINGS HUNTING CLUB
3469
  GA   HEARD     331.11       331.11       0     $ 3,526.32     $ —       3055:
3102     HEARD COUNTY SPORTSMAN CLUB
3486
  GA   HEARD     773.58       773.58       0     $ 8,130.33     $ —       3101  
  HILLABAHATCHEE HUNTING CLUB
3577
  GA   POLK     157.01       157.01       0     $ 1,461.76     $ —       1027  
  WANNABEA HUNTING CLUB
3578
  GA   HEARD     125.54       125.54       0             $ (1,255.40 )     3051
    Non- Renewal notification received
3579
  GA   HARALSON     126.73       126.73       0     $ 1,131.70     $ —      
6084     POOLE HUNTING CLUB
3580
  GA   WALKER     91.91       91.91       0             $ (912.67 )     0099    
Non- Renewal notification received
3584
  GA   CHATTOOGA     118.86       39.76       -79.1     $ 1,123.23     $ —      
0036: 0053     LAUGHING JACK BEAGLE CLUB
3594
  AL   CLEBURNE     218.92       218.92       0     $ 1,313.52     $ —      
2197     BONE COLLECTORS HUNTING CLUB
3615
  GA   POLK     157.97       157.97       0     $ 1,540.21     $ —       1080  
  OLD SHAKEY HUNTING CLUB
3616
  AL   CLEBURNE     76.56       76.56       0             $ (615.54 )     1184  
  MUSCADINE HUNTING CLUB
3650
  AL   CLEBURNE     1105.7       1105.7       0             $ (7,607.00 )    
2144     BENNETT CREEK HUNTING CLUB
3666
  GA   WALKER     49.75       49.75       0             $ (509.94 )     0056    
NAO
3667
  AL   CLEBURNE     37.4       37.4       0             $ (500.00 )     2170    
Non- Renewal notification received
3680
  GA   POLK     166.61       166.61       0     $ 1,456.17     $ —       1167:
1238     ESOM HILL HUNTING CLUB
3690
  GA   POLK     291.72       291.72       0             $ (2,488.37 )     1119  
  HARD ROCK HUNTING CLUB
3696
  GA   CHATTOOGA     154.25       154.25       0     $ 1,234.00     $ —      
0049: 0050     SOUTHERN BOYS HUNTING
3698
  GA   FLOYD     71.23       71.23       0     $ 651.75     $ —       1049    
LONESOME PINES HUNTING CLUB
3712
  AL   CHEROKEE     67.42       67.42       0     $ 516.44     $ —       0593  
  DMIL HUNTING CLUB
3722
  GA   HARALSON     93.55       93.55       0             $ (748.40 )     6116  
  PCPA
3726
  GA   CARROLL     38.28       38.28       0     $ 505.30     $ —       2227    
STATELINE HUNTING CLUB
3729
  AL   CLEBURNE     482.09       482.09       0     $ 3,393.91     $ —      
1083:     BUCK HUNTERS HUNTING CLUB
3738
  GA   HARALSON     495.6       495.6       0             $ (3,964.80 )    
2625: 2702:     POACHERS PARADISE HUNTING CLUB
3761
  AL   CLEBURNE     356.87       356.87       0     $ 3,026.26     $ —      
2197     RIVERSIDE HUNTING CLUB
3799
  GA   POLK     178.92       178.92       0             $ (1,943.07 )     1029  
  POLK COUNTY SPORTSMANS CLUB
3864
  AL   CLEBURNE     380.85       380.85       0             $ (2,799.25 )    
2161     C & C HUNTING CLUB
3882
  AL   CLEBURNE     592.88       592.88       0             $ (4,209.45 )    
2177: 2197     TALLAPOOSA RIVER HUNTING CLUB
3921
  AL   CLEBURNE     69.35       69.35       0     $ 502.79     $ —       2170  
  JOEYS DEER LEASE
3986
  GA   FLOYD     307.06       307.06       0     $ 2,914.00     $ —       1192  
  C & C HUNTING CLUB
4052
  GA   CHATTOOGA     169.91       169.91       0             $ (1,427.24 )    
0024     RUFF CREEK HUNTING CLUB

Exhibit B Page 4 of 6



--------------------------------------------------------------------------------



 



                                                                               
  K50     F’Star                         LSE           LSENOAC     LSENOAC    
Retained     Payment     Payment             NO   ST   COUNTY   RES     RES    
Acres     Amount     Balance     LSECOMP     CUST_NAME  
4084
  AL   CHEROKEE     1139.6       1139.6       0             $ (7,191.07 )    
1035: 1062:     SANDY CREEK HUNTING CLUB
4107
  GA   POLK     41.32       41.32       0             $ (630.13 )     1285    
BUCK RIDGE
4130
  AL   RANDOLPH     202.01       202.01       0             $ (614.11 )    
3127:     PIKE, JERRY
4138
  GA   FLOYD     315.94       315.94       0     $ 2,527.52     $ —       4608:
    LAZY J HUNTING CLUB
4182
  GA   STEPHENS     131.42       131.42       0             $ (1,577.04 )    
5082     Non- Renewal notification received
4183
  GA   FRANKLIN     73.47       73.47       0             $ (734.70 )     5030  
  RED NECK HUNTERS
4289
  GA   FLOYD     749.16       749.16       0     $ 5,993.28     $ —       1045:
7011     BWs SPORTSMAN CLUB formerly TSB HUNTING CLUB
4292
  AL   CHEROKEE     540.66       540.66       0     $ 3,806.25     $ —      
0080     CHEROKEE CNTY BOWHUNTERS
4293
  GA   CHATTOOGA     268.61       268.61       0     $ 2,197.23     $ —      
0085:     HAPPY HOLLOW HUNTING CLUB
4294
  AL   CHEROKEE     470.36       470.36       0     $ 3,259.59     $ —      
0080     HENDERSON BRIDGE RD. HUNTING C
4297
  AL   CLEBURNE     118.78       118.78       0             $ (838.59 )     2195
    KNOKES CREEK HUNTING CLUB
4298
  GA   FLOYD     769.88       769.88       0             $ (6,112.85 )     0007:
0019     KRANNERT HUNTING CLUB
4299
  AL   CLEBURNE     87.54       87.54       0     $ 547.12     $ —       2146:  
  HIGHPOINT RABBIT HUNTING CLUB
4302
  AL   CLEBURNE     119.64       119.64       0     $ 879.35     $ —       2183:
2184:     J.C.’S HUNTING CLUB
4307
  AL   CHEROKEE     526.25       526.25       0             $ (3,604.81 )    
1004     INDIAN MOUNTAIN HUNTING CLUB
4308
  AL   CHEROKEE     587.71       587.71       0             $ (4,113.97 )    
1062     BUCK HILL
4309
  AL   CHEROKEE     179       179       0             $ (1,074.00 )     1035    
LAST SHOT
4311
  AL   CLEBURNE     288       288       0     $ 1,684.80     $ —       2161    
REDNECK HUNTING CLUB
4320
  AL   CLEBURNE     128       128       0             $ (640.00 )     2152    
SPORTSMAN HUNTING CLUB
4328
  GA   CARROLL     387.83       221.73       -166.1             $ (3,602.94 )  
  2068: 2082:     LOG PILE HUNTING CLUB
4329
  GA   HARALSON     478.46       478.46       0             $ (3,827.68 )    
2700:     CHIGGER RIDGE HUNTING CLUB
4330
  GA   FLOYD     49.48       49.48       0             $ (500.00 )     1048    
BUCK HEAD HUNT CLUB
4334
  GA   POLK     129.69       129.69       0     $ 823.53     $ —       1202    
CAPE HUNTING CLUB
4341
  GA   HARALSON     532.01       532.01       0             $ (4,256.08 )    
2701     POACHERS PARADISE HUNTING CLUB
4344
  GA   CARROLL     203.37       203.37       0     $ 1,932.02     $ —       2220
    C AND S HUNTING CLUB
4345
  GA   CARROLL     511.32       511.32       0             $ (4,729.71 )    
2219     LET-R-RIP HUNTING CLUB
4346
  GA   CARROLL     608.22       608.22       0             $ (5,778.09 )    
2217: 2218     BW HUNTING CLUB
4349
  GA   CARROLL     228.2       228.2       0     $ 2,053.80     $ —       2215  
  TURKEY CREEK HUNTING CLUB
4350
  GA   CHATTOOGA     753.54       753.54       0     $ 6,103.67     $ —      
0024:     CROSS HUNTING CLUB
4359
  GA   GORDON     1328.9       1328.9       0               —       4048: 4063  
  Removed from LSE# 269, Not leased

Exhibit B Page 5 of 6



--------------------------------------------------------------------------------



 



The term of the above referenced leases is for the period from July 1 through
June 30. To date, not all of the above referenced leases have been renewed for
2011/2012. Seller will update the above referenced list at or prior to closing
to include all leases that have renewed prior to closing.
Additional Contracts

  1.   All matters contained in that certain unrecorded Right-of-Way from Inland
Paperboard and Packaging, Inc. to Cherokee Electric Cooperative dated May 12,
1998 (Cherokee County, Compartment 11001).     2.   Unrecorded Easement between
Forestar (USA) Real Estate Group Inc. and Alabama Power Company dated May 4,
2009 (Randolph County, Compartment 13184)     3.   All matters contained in that
certain Unrecorded Easement from Georgia Kraft Company to Mary B. Johnson dated
July 8, 1986 (Walker County, Compartment 10056).

Exhibit B Page 6 of 6



--------------------------------------------------------------------------------



 



Exhibit C

Form of Alabama Deed

     
This instrument prepared by:
   
Victor P. Haley, Esq.
   
Sutherland Asbill & Brennan LLP
   
999 Peachtree Street, NE
   
Atlanta, Georgia 30309-3996
   
 
   
When recorded return to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Tax statements sent to:
   
Plum Creek Timberlands, L.P.
   
c/o Tax Coordinator
   
987 Griswoldville Road
   
Macon, GA 31217
   

SPECIAL WARRANTY DEED
(_________ County, Alabama)
     THIS SPECIAL WARRANTY DEED (this “Deed”), made as of the ___ day of
________________, 2011, between FORESTAR (USA) REAL ESTATE GROUP INC., a
Delaware corporation, the address of which is 6300 Bee Cave Road, Building Two,
Suite 500, Austin, Texas 78746-5149 (herein called “Grantor”) and PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership, the address of which is 999
Third Avenue, Suite 4300, Seattle, Washington 98104 (herein called “Grantee”).
     WITNESSETH: That Grantor, for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, in hand paid at and
before the sealing and delivery of these presents, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold, aliened,
conveyed and confirmed and by these presents does grant, bargain, sell, alien,
convey and confirm unto Grantee, the following described property, to wit:
All those tracts or parcels of land lying and being in ____________ County,
Alabama and being more particularly described in Exhibit A attached hereto and
incorporated herein by reference for all purposes, together with all buildings,
structures, and other improvements located thereon, and all tenements,
hereditaments, easements, appurtenances and privileges thereto belonging, all
timber growing, standing or lying thereon, and all other privileges,
appurtenances, easements and other rights appertaining thereto (collectively,
the “Property”).
Exhibit C Page 1 of 11

 



--------------------------------------------------------------------------------



 



     Subject to the terms and conditions set forth on Exhibit C, Grantor hereby
reserves from this conveyance of the Property for Grantor, its successors and
assigns the “Reserved Mineral Interests and Rights” which is defined to mean
(i) the Minerals and Mineral Rights (each as defined in Exhibit D), together
with (ii) all Executive Rights (as defined in Exhibit D) with regard to Minerals
and Mineral Rights (each as defined in Exhibit D).
     This conveyance and the special warranty of title set forth herein are made
subject to the matters set forth on Exhibit B attached hereto and incorporated
herein by reference for all purposes (collectively, the “Permitted Exceptions”).
     TO HAVE AND TO HOLD the Property unto Grantee and unto its successors and
assigns, together with all and singular the rights, members and appurtenances
thereof, to the same being, belonging or in any wise appertaining, to the only
proper use, benefit and behoof of Grantee and its successors and assigns,
forever, IN FEE SIMPLE.
     Except with respect to Grantor’s Reserved Mineral Interests and Rights and
the Permitted Exceptions, Grantor covenants with Grantee that it will forever
warrant and defend said title to the Property against the lawful claims of all
persons claiming by, through or under Grantor, but against none other.
     The Property and all improvements and fixtures are sold, conveyed, assigned
and transferred to Grantee “AS IS” WITHOUT ANY REPRESENTATION OR WARRANTY
EXPRESSED OR IMPLIED, EXCEPT FOR THE LIMITED WARRANTY OF TITLE GIVEN IN THIS
DEED.
     When the context requires in this Deed or its exhibits, singular nouns and
pronouns include the plural and plural nouns and pronouns include the singular.
“Including” or “include” as used in this Deed or its exhibits, means including
without limiting the generality of any description proceeding such term.
[remainder of page intentionally left blank]
Exhibit C Page 2 of 11

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has signed and sealed this Deed, effective as
of the day and year first above written.

            FORESTAR (USA) REAL ESTATE GROUP INC.,
a Delaware corporation
      By:           Name:           Title:                         [SEAL]     

STATE OF _______________
COUNTY OF _____________
     I, _____________________, a Notary Public in and for the State and County
aforesaid, hereby certify that ______________________, whose name as
_______________ of Forestar (USA) Real Estate Group, Inc., a Delaware
corporation, is signed to the foregoing Deed and who is known to me or has
produced sufficient identification to me, acknowledged before me on this day
that, being informed of the contents of the foregoing Deed he, as such Officer
and with full authority, did execute the same voluntarily for and as the act of
said corporation.
     Given under my hand and official seal this ____ day of _______________,
2011.

                             Notary Public                 My commission
expires:                            [Notary Seal]     

Exhibit C Page 3 of 11

 



--------------------------------------------------------------------------------



 



Exhibit A to the Deed
Description of Property
____________ County, Alabama
Exhibit C Page 4 of 11

 



--------------------------------------------------------------------------------



 



Exhibit B to the Deed
Permitted Exceptions
     1. Liens for taxes, assessments and other governmental charges which are
not yet due and payable as of the date hereof, and all other assessments and
other charges of any kind or nature imposed upon or levied against or on account
of the Property by any governmental authority, including any additional or
supplemental taxes that may result from a reassessment of the Property, and any
potential rollback or greenbelt type taxes related to any agricultural, forest
or open space exemption that is subject to recapture pursuant to applicable law;
     2. All current or future land use (including environmental and wetlands),
building and zoning laws, development standards, regulations, codes and
ordinances affecting the Property;
     3. Any rights of the United States of America, the State in which the
Property is located or others in the use and continuous flow of any brooks,
streams or other natural water courses or water bodies within, crossing or
abutting the Property, including, without limitation, the following:
     4. The rights of upper and lower riparian owners and the rights of others
to navigate such river or stream;
     5. The right, if any, of neighboring riparian owners and the public or
others to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
     6. Any claim of lack of title to the Property formerly or presently
comprising the shores or bottomland of navigable waters or as a result of the
change in the boundary due to accretion or avulsion;
     7. Any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
     8. Title to that portion of the Property, if any, lying below the mean high
water mark of abutting tidal waters;
     9. All road, access or utility easements, rights-of-way, licenses and other
such similar encumbrances apparent or of record;
     10. All existing public and private roads and streets and all railroad and
utility lines, pipelines, service lines and facilities (whether owned in fee or
by easement) on, under, above or across the Property;
     11. All encroachments, overlaps, boundary line disputes, shortages in area,
persons in possession, cemeteries and burial grounds and other matters not of
record, and not evidenced by a written agreement to which Grantor is a party,
which would be disclosed by a current accurate survey of the Property;
     12. Prior reservations or conveyances of mineral rights or mineral leases
of every kind and character;
     13. Any restriction on the use of the Property due to environmental laws;
     14. All matters of public record; and
     15. Any loss or claim due to lack of access to any portion of the Property.
Exhibit C Page 5 of 11

 



--------------------------------------------------------------------------------



 



Exhibit C to the Deed
Terms and Conditions Applicable to Reserved Mineral Interests and Rights
     The Reserved Mineral Interests and Rights shall be subject to the following
terms and conditions:
     (a) Grantor shall at all times be responsible for damages caused to the
surface of the Property, as set forth below, caused by the exercise of any of
the Reserved Mineral Interests and Rights, and Grantor shall use reasonable
efforts and practices to prevent surface damage to the Property during Drilling
and Other Operations and shall restore to the extent commercially practicable
any area of the Property damaged by such activities to its original condition
upon cessation of such activities, provided that Grantor shall not be obligated
to replant any timber or restore any improvements, except as set forth below.
Under no circumstances shall Strip Mining Operations be permitted.
     (b) Grantor and Grantee shall use liquidated damages (“Damages”) to
compensate Grantee for Grantor’s or its lessee’s use of the Property in the
exercise of the Reserved Mineral Interests and Rights. Damages do not constitute
a penalty, but represent an attempt to assess actual damages. In the event
Grantor or Lessee conducts any Drilling and Other Operations, Grantor or Lessee,
as applicable, shall give Grantee notice and pay Grantee Damages as follows:
          i. Grantor shall provide Grantee with thirty (30) days’ written notice
prior to conducting any Drilling or Other Operations. Damages for the Property
(including, without limitation, all appurtenances, improvements and fixtures of
or on the Property) used and/or accessed in the exercise of the Reserved Mineral
Interests and Rights shall equal the then-prevailing market price for any
merchantable timber and/or the net present value of any pre-merchantable timber
and other standing crops damaged or destroyed if such use or access will last
for eighteen (18) months or less, and shall equal 150% of the then fair market
value of the bare land so used and/or accessed plus the then prevailing market
price for any merchantable timber and/or the net present value of any
pre-merchantable timber and other standing crops damaged or destroyed if such
use and/or access will exceed eighteen (18) months. Grantor shall deliver
written notice to Grantee of any such destruction on the Property and shall pay
Grantee Damages within ten (10) days following delivery of such notice.
          ii. Grantor must promptly repair and restore, at Grantor’s sole cost
and expense, any and all damage to roads and fences and other improvements and
fixtures arising from the exploration and extraction activities to substantially
the same condition as existed before such activities; and Grantor shall
indemnify and save Grantee, together with its subsidiaries and affiliates (the
“Grantee Companies”) harmless, and, at Grantor’s expense, shall defend Grantee
and the Grantee Companies from and against any and all claims, suits, losses,
damages, or expenses, on account of injuries to or death of any and all persons
whomsoever, including, without limitation, any employees, agents and invitees of
Grantee, Grantee Companies and Grantor, and any and all damage to personal
property to whomsoever belonging, including property owned by, rented to, or in
the care, custody, or control of the parties hereto, arising or growing out of,
or in any manner connected with the exercise of the Reserved Mineral Interests
and Rights. Notwithstanding the foregoing, nothing herein contained is to be
construed as an indemnification against the negligence or willful misconduct of
Grantee or the Grantee Companies, and their respective officers, employees, or
agents.
Exhibit C Page 6 of 11

 



--------------------------------------------------------------------------------



 



     (c) The rights and privileges excepted and reserved in connection with the
Reserved Mineral Interests and Rights shall at all times be subject to the terms
and conditions set forth herein, and be deemed as covenants running with the
Reserved Mineral Interests and Rights and in all respects appurtenant to the
mineral estates now owned or hereinafter acquired for the benefit of Grantor and
its successors in title. The rights and privileges conveyed herein to Grantee
(including the obligations of Grantor or its lessee) in connection with the
Reserved Mineral Interests and Rights shall be deemed as covenants running with
the Property and in all respects appurtenant to the Property for the benefit of
Grantee and its successors in title to all or any portion of the Property.
Exhibit C Page 7 of 11

 



--------------------------------------------------------------------------------



 



Exhibit D to the Deed
Definitions of Terms
     The terms below, as used in this Deed, shall have the following meanings:
     (a) “Drilling and Other Operations” means:
          (i) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling,
mining, developing, producing, storing, removing, treating, transporting and
owning oil, gas and other liquid or gaseous hydrocarbons;
          (ii) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling
for, mining by underground shafts, tunnels, in situ or solution, gasification or
other similar methods, developing, producing, storing, removing, treating,
transporting and owning any other Minerals not described in clause (i) of this
definition;
          (iii) all subsurface operations for the purposes of disposing of water
(including salt water) or waste which is not considered a Hazardous Substance in
underground structures or formations (including salt domes and depleted
reservoirs) and the temporary surface storage of water in connection with the
operations described in the other subsections of this definition;
          (iv) all surface and subsurface operations for the purposes of using
injected water, chemicals and other fluids or substances for the recovery of
Minerals; and
          (v) all references to drilling or mining or other operations in this
definition include those methods and means now used and those hereafter
developed and used in operations for the purposes of exploring, drilling for,
mining, developing, producing, storing, removing, treating, transporting and
owning Minerals, other than Strip Mining Operations.
The term “Drilling and Other Operations” shall not include Strip Mining
Operations.
     (b) “Executive Rights” means all rights to exercise or to grant rights to
exercise the Rights Incident to Development of Minerals, including but not
limited to rights to execute, approve or grant each of the following related to
Mineral exploration, development or production: leases, pooling agreements, unit
declarations and related agreements, division orders, stipulations of interests,
communitization agreements, farmouts, farmins, options, orders, spacing
agreements, operating agreements and all other agreements, and the right to
receive bonus, delay rentals and any other payments provided for or paid under
any lease of Minerals or any other grant of Rights Incident to Development of
Minerals.
     (c) “Mineral” or “Minerals” means any of the following in, on or under the
Property:
          (i) oil, gas and all other liquid or gaseous hydrocarbons, and their
constitute parts, including condensate, casinghead gas, distillate and natural
gas liquids;
Exhibit C Page 8 of 11

 



--------------------------------------------------------------------------------



 



          (ii) methane gas;
          (iii) uranium, thorium and other fissionable materials;
          (iv) coal and lignite, including coal bed methane and coal seam gas;
          (v) geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in ground water and associated energy found in ground
water);
          (vi) oil sands and shales; and
          (vii) byproducts from Mineral production or processing.
The term “Minerals” shall not include sand, gravel, kaolin, bauxite or
aggregates located in, on or under the Property, other than such sand, gravel or
aggregates as may be produced as a byproduct of Mineral production.
     (d) “Mineral Rights” means any:
          (i) royalty, overriding royalty, advance royalty, minimum royalty,
shut-in royalty, production payments of any other kind and character related to
Mineral production, rights to take Mineral production in kind, net profits
interests of any kind or character in Minerals and any other contractual rights
of a grantor or lessor under any lease of Minerals or other grant of a
contractual or property interest in Minerals;
          (ii) reversionary rights or interests in Minerals and all rights of
reentry to estates in Minerals;
          (iii) preferential rights to acquire (A) Minerals, (B) any of the
rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights or (C) leases on Minerals, in federal or state lands, to the extent such
reservation is permitted by applicable law;
          (iv) all royalties and other payments related to the leasing or
production of Minerals owned by the United States of America or any State that
have been granted to the owner of the surface estate in the Property as of the
date of conveyance of the Property to Grantee, under any federal or state law;
          (v) any other economic or contractual rights, options or interests in
and to (A) any of the rights enumerated in clauses (i) through (vi) of this
definition of Mineral Rights, (B) Minerals, (C) any partnership or venture
interest in Minerals or (D) the exploration, development or production of
Minerals; and
          (vi) any other right or interest pertaining to the Minerals or any of
the rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights existing at the date of the conveyance of the Property to Grantee, and
owned or held by Grantor.
Exhibit C Page 9 of 11

 



--------------------------------------------------------------------------------



 



     (e) “Reserved Mineral Interests and Rights” means (i) the Minerals and
Mineral Rights (as those terms are define in this Exhibit D), together with
(ii) all Executive Rights (as defined in this Exhibit D) with regard to Minerals
and Mineral Rights (as those terms are defined in this Exhibit D).
     (f) “Reserved Mineral Records” means any and all books, records, files,
data (including seismic data and related information), analyses or other
information, whether documentary or otherwise, maintained by Grantor or any
affiliate of Grantor relating to Minerals, Mineral Rights, or Rights Incident to
Development of Minerals.
     (g) “Rights Incident to Development of Minerals” means:
          (i) all easements, servitudes, rights of entry, rights of way,
licenses, permits and other surface rights, powers, benefits and privileges,
expressed or implied in law or in fact, for exploration, drilling or otherwise
developing and completing wells or other means of production of any Minerals,
reworking wells or other means of production of any Minerals, producing,
removing, marketing or transporting Minerals, including the right to construct
drill sites and roads to the drill sites and to extend utility, gathering lines,
flow lines and pipelines to the drill sites and to locate on the drill sites the
equipment and improvements reasonably necessary to drill wells (using any
technique including directional or horizontal drilling), to complete wells, to
produce wells, to treat, repair, reenter and rework wells and to separate,
treat, compress, process, store, remove, own, claim, sell, and transport
production from wells;
          (ii) the right to conduct Drilling and Other Operations in, on and
under the Property;
          (iii) the right to conduct operations for reservoir stimulation and
improved recovery techniques for the recovery and production of Minerals,
including but not limited to water flooding, immiscible gas injection, miscible
gas injection, chemical flooding and thermal recovery, the disposal of water
(including saltwater) produced or recovered in such operations and the use of so
much of water from the Property as may be needed for such operations, subject to
not materially inferring with the use of potable groundwater for ordinary
domestic uses or the ordinary use of water for livestock, agriculture or timber
growing and harvesting activities;
          (iv) the right to reenter and use all abandoned drill holes and wells
on the Property and all of Grantor’s right, title and interest in fixtures,
wells, equipment and personal property of any kind located now or in the future
on the Property and used solely in connection with Drilling and Other
Operations;
          (v) the right to use all subsurface structures and depleted reservoirs
for storage of substances or for disposal of water (including saltwater) or of
waste;
          (vi) the right to use or salvage all surface and subsurface equipment,
facilities or improvement abandoned on, in or under the Property by owners or
producers of Minerals (including utility lines, gathering lines, flow lines,
pipelines and roads);
          (vii) the right to retain and possess all Reserved Minerals Records;
Exhibit C Page 10 of 11

 



--------------------------------------------------------------------------------



 



          (viii) any claims, causes of action, choses in action, counterclaims,
cross-claims or affirmative defenses to the extent attributable to the ownership
and use of the Minerals, Mineral Rights or Rights Incident to Development of
Minerals described in other subsections of this definition;
          (ix) all other rights, powers, benefits or privileges incident or
appurtenant to the ownership of Minerals and Mineral Rights under applicable
law; and
          (x) the free use and exercise of the rights and interests described in
clauses (i) through (ix) above.
     (h) “Royalty” or “royalty” means a non-possessory, cost-free fractional or
percentage interest in Minerals as and when produced.
     (i) “Strip Mining Operations” means activities conducted on the surface of
the Property to explore for, develop, produce, treat, process, transport, market
and deliver coal, lignite, iron, uranium, other metals and other commercially
valuable substances in solid form such as contour, strip, auger, mountaintop
removal, box cut and open pit mining, quarrying, placer mining, dredging and
heap leach, including reclamation, if any, in support of or incident to such
operations and the construction, maintenance and replacement of surface and
groundwater control or detention structures or facilities and other
environmental controls or monitoring facilities, storage and disposal areas, and
other monitoring and reclamation activities as may be required by law, permit or
contract to conduct such operations.
Exhibit C Page 11 of 11

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Georgia Deed

     
This instrument prepared by:
   
Victor P. Haley, Esq.
   
Sutherland Asbill & Brennan LLP
   
999 Peachtree Street, NE
   
Atlanta, Georgia 30309-3996
   
 
   
When recorded return to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Tax statements sent to:
   
Plum Creek Timberlands, L.P.
   
c/o Tax Coordinator
   
987 Griswoldville Road
   
Macon, GA 31217
   

LIMITED WARRANTY DEED
(_________ County, Georgia)
     THIS LIMITED WARRANTY DEED (this “Deed”), made as of the ___ day of
__________________, 2011, between FORESTAR (USA) REAL ESTATE GROUP INC., a
Delaware corporation, the address of which is 6300 Bee Cave Road, Building Two,
Suite 500, Austin, Texas 78746-5149 (herein called “Grantor”) and PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership, the address of which is 999
Third Avenue, Suite 4300, Seattle, Washington 98104 (herein called “Grantee”).
     WITNESSETH: That Grantor, for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, in hand paid at and
before the sealing and delivery of these presents, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold, aliened,
conveyed and confirmed and by these presents does grant, bargain, sell, alien,
convey and confirm unto Grantee, the following described property, to wit:
All those tracts or parcels of land lying and being in ____________ County,
Georgia and being more particularly described in Exhibit A attached hereto and
incorporated herein by reference for all purposes, together with all buildings,
structures, and other improvements located thereon, and all tenements,
hereditaments, easements, appurtenances and privileges thereto belonging, all
timber growing, standing or lying thereon, and all other privileges,
appurtenances, easements and other rights appertaining thereto (collectively,
the “Property”).
Exhibit D Page 1 of 11

 



--------------------------------------------------------------------------------



 



     Subject to the terms and conditions set forth on Exhibit C, Grantor hereby
reserves from this conveyance of the Property for Grantor, its successors and
assigns the “Reserved Mineral Interests and Rights” which is defined to mean
(i) the Minerals and Mineral Rights (each as defined in Exhibit D), together
with (ii) all Executive Rights (as defined in Exhibit D) with regard to Minerals
and Mineral Rights (each as defined in Exhibit D).
     This conveyance and the limited warranty of title set forth herein are made
subject to the matters set forth on Exhibit B attached hereto and incorporated
herein by reference for all purposes (collectively, the “Permitted Exceptions”).
     TO HAVE AND TO HOLD the Property unto Grantee and unto its successors and
assigns, together with all and singular the rights, members and appurtenances
thereof, to the same being, belonging or in any wise appertaining, to the only
proper use, benefit and behoof of Grantee and its successors and assigns,
forever, IN FEE SIMPLE.
     Except with respect to Grantor’s Reserved Mineral Interests and Rights and
the Permitted Exceptions, Grantor covenants with Grantee that it will forever
warrant and defend said title to the Property against the lawful claims of all
persons claiming by, through or under Grantor, but against none other.
     The Property and all improvements and fixtures are sold, conveyed, assigned
and transferred to Grantee “AS IS” WITHOUT ANY REPRESENTATION OR WARRANTY
EXPRESSED OR IMPLIED, EXCEPT FOR THE LIMITED WARRANTY OF TITLE GIVEN IN THIS
DEED.
     When the context requires in this Deed or its exhibits, singular nouns and
pronouns include the plural and plural nouns and pronouns include the singular.
“Including” or “include” as used in this Deed or its exhibits, means including
without limiting the generality of any description proceeding such term.
[remainder of page intentionally left blank]
Exhibit D Page 2 of 11

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has signed and sealed this Deed, effective as
of the day and year first above written.

                  Signed, sealed and delivered in the presence of:   FORESTAR
(USA) REAL ESTATE GROUP INC.,
a Delaware corporation
 
                    By:                       Unofficial Witness       Name:    
 
               
 
          Title:    
 
               
 
                            Notary Public           [SEAL]
 
               
 
  (NOTARY SEAL)            
 
                My Commission Expires:            
 
                             

Exhibit D Page 3 of 11

 



--------------------------------------------------------------------------------



 



Exhibit A to the Deed
Description of Property
____________ County, Georgia
Exhibit D Page 4 of 11

 



--------------------------------------------------------------------------------



 



Exhibit B to the Deed
Permitted Exceptions
     1. Liens for taxes, assessments and other governmental charges which are
not yet due and payable as of the date hereof, and all other assessments and
other charges of any kind or nature imposed upon or levied against or on account
of the Property by any governmental authority, including any additional or
supplemental taxes that may result from a reassessment of the Property, and any
potential rollback or greenbelt type taxes related to any agricultural, forest
or open space exemption that is subject to recapture pursuant to applicable law;
     2. All current or future land use (including environmental and wetlands),
building and zoning laws, development standards, regulations, codes and
ordinances affecting the Property;
     3. Any rights of the United States of America, the State in which the
Property is located or others in the use and continuous flow of any brooks,
streams or other natural water courses or water bodies within, crossing or
abutting the Property, including, without limitation, the following:
     4. The rights of upper and lower riparian owners and the rights of others
to navigate such river or stream;
     5. The right, if any, of neighboring riparian owners and the public or
others to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
     6. Any claim of lack of title to the Property formerly or presently
comprising the shores or bottomland of navigable waters or as a result of the
change in the boundary due to accretion or avulsion;
     7. Any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
     8. Title to that portion of the Property, if any, lying below the mean high
water mark of abutting tidal waters;
     9. All road, access or utility easements, rights-of-way, licenses and other
such similar encumbrances apparent or of record;
     10. All existing public and private roads and streets and all railroad and
utility lines, pipelines, service lines and facilities (whether owned in fee or
by easement) on, under, above or across the Property;
     11. All encroachments, overlaps, boundary line disputes, shortages in area,
persons in possession, cemeteries and burial grounds and other matters not of
record, and not evidenced by a written agreement to which Grantor is a party,
which would be disclosed by a current accurate survey of the Property;
     12. Prior reservations or conveyances of mineral rights or mineral leases
of every kind and character;
     13. Any restriction on the use of the Property due to environmental laws;
     14. All matters of public record; and
     15. Any loss or claim due to lack of access to any portion of the Property.
Exhibit D Page 5 of 11

 



--------------------------------------------------------------------------------



 



Exhibit C to the Deed
Terms and Conditions Applicable to Reserved Mineral Interests and Rights
     The Reserved Mineral Interests and Rights shall be subject to the following
terms and conditions:
     (a) Grantor shall at all times be responsible for damages caused to the
surface of the Property, as set forth below, caused by the exercise of any of
the Reserved Mineral Interests and Rights, and Grantor shall use reasonable
efforts and practices to prevent surface damage to the Property during Drilling
and Other Operations and shall restore to the extent commercially practicable
any area of the Property damaged by such activities to its original condition
upon cessation of such activities, provided that Grantor shall not be obligated
to replant any timber or restore any improvements, except as set forth below.
Under no circumstances shall Strip Mining Operations be permitted.
     (b) Grantor and Grantee shall use liquidated damages (“Damages”) to
compensate Grantee for Grantor’s or its lessee’s use of the Property in the
exercise of the Reserved Mineral Interests and Rights. Damages do not constitute
a penalty, but represent an attempt to assess actual damages. In the event
Grantor or Lessee conducts any Drilling and Other Operations, Grantor or Lessee,
as applicable, shall give Grantee notice and pay Grantee Damages as follows:
          (i) Grantor shall provide Grantee with thirty (30) days’ written
notice prior to conducting any Drilling or Other Operations. Damages for the
Property (including, without limitation, all appurtenances, improvements and
fixtures of or on the Property) used and/or accessed in the exercise of the
Reserved Mineral Interests and Rights shall equal the then-prevailing market
price for any merchantable timber and/or the net present value of any
pre-merchantable timber and other standing crops damaged or destroyed if such
use or access will last for eighteen (18) months or less, and shall equal 150%
of the then fair market value of the bare land so used and/or accessed plus the
then prevailing market price for any merchantable timber and/or the net present
value of any pre-merchantable timber and other standing crops damaged or
destroyed if such use and/or access will exceed eighteen (18) months. Grantor
shall deliver written notice to Grantee of any such destruction on the Property
and shall pay Grantee Damages within ten (10) days following delivery of such
notice.
          (ii) Grantor must promptly repair and restore, at Grantor’s sole cost
and expense, any and all damage to roads and fences and other improvements and
fixtures arising from the exploration and extraction activities to substantially
the same condition as existed before such activities; and Grantor shall
indemnify and save Grantee, together with its subsidiaries and affiliates (the
“Grantee Companies”) harmless, and, at Grantor’s expense, shall defend Grantee
and the Grantee Companies from and against any and all claims, suits, losses,
damages, or expenses, on account of injuries to or death of any and all persons
whomsoever, including, without limitation, any employees, agents and invitees of
Grantee, Grantee Companies and Grantor, and any and all damage to personal
property to whomsoever belonging, including property owned by, rented to, or in
the care, custody, or control of the parties hereto, arising or growing out of,
or in any manner connected with the exercise of the Reserved Mineral Interests
and Rights. Notwithstanding the foregoing, nothing herein contained is to be
construed as an indemnification against the negligence or willful misconduct of
Grantee or the Grantee Companies, and their respective officers, employees, or
agents.
Exhibit D Page 6 of 11

 



--------------------------------------------------------------------------------



 



     (c) The rights and privileges excepted and reserved in connection with the
Reserved Mineral Interests and Rights shall at all times be subject to the terms
and conditions set forth herein, and be deemed as covenants running with the
Reserved Mineral Interests and Rights and in all respects appurtenant to the
mineral estates now owned or hereinafter acquired for the benefit of Grantor and
its successors in title. The rights and privileges conveyed herein to Grantee
(including the obligations of Grantor or its lessee) in connection with the
Reserved Mineral Interests and Rights shall be deemed as covenants running with
the Property and in all respects appurtenant to the Property for the benefit of
Grantee and its successors in title to all or any portion of the Property.
Exhibit D Page 7 of 11

 



--------------------------------------------------------------------------------



 



Exhibit D to the Deed
Definitions of Terms
     The terms below, as used in this Deed, shall have the following meanings:
     (a) “Drilling and Other Operations” means:
          (i) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling,
mining, developing, producing, storing, removing, treating, transporting and
owning oil, gas and other liquid or gaseous hydrocarbons;
          (ii) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling
for, mining by underground shafts, tunnels, in situ or solution, gasification or
other similar methods, developing, producing, storing, removing, treating,
transporting and owning any other Minerals not described in clause (i) of this
definition;
          (iii) all subsurface operations for the purposes of disposing of water
(including salt water) or waste which is not considered a Hazardous Substance in
underground structures or formations (including salt domes and depleted
reservoirs) and the temporary surface storage of water in connection with the
operations described in the other subsections of this definition;
          (iv) all surface and subsurface operations for the purposes of using
injected water, chemicals and other fluids or substances for the recovery of
Minerals; and
          (v) all references to drilling or mining or other operations in this
definition include those methods and means now used and those hereafter
developed and used in operations for the purposes of exploring, drilling for,
mining, developing, producing, storing, removing, treating, transporting and
owning Minerals, other than Strip Mining Operations.
The term “Drilling and Other Operations” shall not include Strip Mining
Operations.
     (b) “Executive Rights” means all rights to exercise or to grant rights to
exercise the Rights Incident to Development of Minerals, including but not
limited to rights to execute, approve or grant each of the following related to
Mineral exploration, development or production: leases, pooling agreements, unit
declarations and related agreements, division orders, stipulations of interests,
communitization agreements, farmouts, farmins, options, orders, spacing
agreements, operating agreements and all other agreements, and the right to
receive bonus, delay rentals and any other payments provided for or paid under
any lease of Minerals or any other grant of Rights Incident to Development of
Minerals.
     (c) “Mineral” or “Minerals” means any of the following in, on or under the
Property:
          (i) oil, gas and all other liquid or gaseous hydrocarbons, and their
constitute parts, including condensate, casinghead gas, distillate and natural
gas liquids;
Exhibit D Page 8 of 11

 



--------------------------------------------------------------------------------



 



          (ii) methane gas;
          (iii) uranium, thorium and other fissionable materials;
          (iv) coal and lignite, including coal bed methane and coal seam gas;
          (v) geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in ground water and associated energy found in ground
water);
          (vi) oil sands and shales; and
          (vii) byproducts from Mineral production or processing.
The term “Minerals” shall not include sand, gravel, kaolin, bauxite or
aggregates located in, on or under the Property, other than such sand, gravel or
aggregates as may be produced as a byproduct of Mineral production.
     (d) “Mineral Rights” means any:
          (i) royalty, overriding royalty, advance royalty, minimum royalty,
shut-in royalty, production payments of any other kind and character related to
Mineral production, rights to take Mineral production in kind, net profits
interests of any kind or character in Minerals and any other contractual rights
of a grantor or lessor under any lease of Minerals or other grant of a
contractual or property interest in Minerals;
          (ii) reversionary rights or interests in Minerals and all rights of
reentry to estates in Minerals;
          (iii) preferential rights to acquire (A) Minerals, (B) any of the
rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights or (C) leases on Minerals, in federal or state lands, to the extent such
reservation is permitted by applicable law;
          (iv) all royalties and other payments related to the leasing or
production of Minerals owned by the United States of America or any State that
have been granted to the owner of the surface estate in the Property as of the
date of conveyance of the Property to Grantee, under any federal or state law;
          (v) any other economic or contractual rights, options or interests in
and to (A) any of the rights enumerated in clauses (i) through (vi) of this
definition of Mineral Rights, (B) Minerals, (C) any partnership or venture
interest in Minerals or (D) the exploration, development or production of
Minerals; and
          (vi) any other right or interest pertaining to the Minerals or any of
the rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights existing at the date of the conveyance of the Property to Grantee, and
owned or held by Grantor.
Exhibit D Page 9 of 11

 



--------------------------------------------------------------------------------



 



     (e) “Reserved Mineral Interests and Rights” means (i) the Minerals and
Mineral Rights (as those terms are define in this Exhibit D), together with
(ii) all Executive Rights (as defined in this Exhibit D) with regard to Minerals
and Mineral Rights (as those terms are defined in this Exhibit D).
     (f) “Reserved Mineral Records” means any and all books, records, files,
data (including seismic data and related information), analyses or other
information, whether documentary or otherwise, maintained by Grantor or any
affiliate of Grantor relating to Minerals, Mineral Rights, or Rights Incident to
Development of Minerals.
     (g) “Rights Incident to Development of Minerals” means:
          (i) all easements, servitudes, rights of entry, rights of way,
licenses, permits and other surface rights, powers, benefits and privileges,
expressed or implied in law or in fact, for exploration, drilling or otherwise
developing and completing wells or other means of production of any Minerals,
reworking wells or other means of production of any Minerals, producing,
removing, marketing or transporting Minerals, including the right to construct
drill sites and roads to the drill sites and to extend utility, gathering lines,
flow lines and pipelines to the drill sites and to locate on the drill sites the
equipment and improvements reasonably necessary to drill wells (using any
technique including directional or horizontal drilling), to complete wells, to
produce wells, to treat, repair, reenter and rework wells and to separate,
treat, compress, process, store, remove, own, claim, sell, and transport
production from wells;
          (ii) the right to conduct Drilling and Other Operations in, on and
under the Property;
          (iii) the right to conduct operations for reservoir stimulation and
improved recovery techniques for the recovery and production of Minerals,
including but not limited to water flooding, immiscible gas injection, miscible
gas injection, chemical flooding and thermal recovery, the disposal of water
(including saltwater) produced or recovered in such operations and the use of so
much of water from the Property as may be needed for such operations, subject to
not materially inferring with the use of potable groundwater for ordinary
domestic uses or the ordinary use of water for livestock, agriculture or timber
growing and harvesting activities;
          (iv) the right to reenter and use all abandoned drill holes and wells
on the Property and all of Grantor’s right, title and interest in fixtures,
wells, equipment and personal property of any kind located now or in the future
on the Property and used solely in connection with Drilling and Other
Operations;
          (v) the right to use all subsurface structures and depleted reservoirs
for storage of substances or for disposal of water (including saltwater) or of
waste;
          (vi) the right to use or salvage all surface and subsurface equipment,
facilities or improvement abandoned on, in or under the Property by owners or
producers of Minerals (including utility lines, gathering lines, flow lines,
pipelines and roads);
          (vii) the right to retain and possess all Reserved Minerals Records;
Exhibit D Page 10 of 11

 



--------------------------------------------------------------------------------



 



          (viii) any claims, causes of action, choses in action, counterclaims,
cross-claims or affirmative defenses to the extent attributable to the ownership
and use of the Minerals, Mineral Rights or Rights Incident to Development of
Minerals described in other subsections of this definition;
          (ix) all other rights, powers, benefits or privileges incident or
appurtenant to the ownership of Minerals and Mineral Rights under applicable
law; and
          (x) the free use and exercise of the rights and interests described in
clauses (i) through (ix) above.
     (h) “Royalty” or “royalty” means a non-possessory, cost-free fractional or
percentage interest in Minerals as and when produced.
     (i) “Strip Mining Operations” means activities conducted on the surface of
the Property to explore for, develop, produce, treat, process, transport, market
and deliver coal, lignite, iron, uranium, other metals and other commercially
valuable substances in solid form such as contour, strip, auger, mountaintop
removal, box cut and open pit mining, quarrying, placer mining, dredging and
heap leach, including reclamation, if any, in support of or incident to such
operations and the construction, maintenance and replacement of surface and
groundwater control or detention structures or facilities and other
environmental controls or monitoring facilities, storage and disposal areas, and
other monitoring and reclamation activities as may be required by law, permit or
contract to conduct such operations.
Exhibit D Page 11 of 11

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Assignment of Contracts
     THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Instrument”) is entered
into as of________________, 2011, by and between [•], a [•] (“Purchaser”), the
address of which is ____________________________, and FORESTAR (USA) REAL ESTATE
GROUP INC., a Delaware corporation (“Seller”), the address of which is 6300 Bee
Cave Road, Building Two, Suite 500, Austin, Texas 78746-5149.
     A. Pursuant to that certain Purchase and Sale Agreement dated as of
_______, 2011, between Purchaser and Seller (the “Purchase and Sale Agreement”),
Seller has agreed to assign to Purchaser and Purchaser has agreed to assume from
Seller, for the consideration and upon the terms and conditions set forth in the
Purchase and Sale Agreement, all of Seller’s right, title and interest in and to
those certain agreements identified on Exhibit A-1 to this Instrument (the
“Wholly Assigned Contracts”);
     B. Pursuant to the Purchase and Sale Agreement, Seller has agreed to assign
to Purchaser and Purchaser has agreed to assume from Seller, for the
consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller’s right, title and interest in and to those certain
agreements identified on Exhibit A-2 to this Instrument (the “Split Contracts”),
but only to the extent such Split Contracts affect the Property conveyed to
Purchaser (to the extent assigned, the “Partially Assigned Contracts” and,
together with the Wholly Assigned Contracts, the “Assigned Contracts”);
     NOW, THEREFORE, pursuant to the Purchase and Sale Agreement and in
consideration of the mutual promises contained therein, and for other good and
valuable consideration, the receipt and sufficiency of which Seller and
Purchaser each acknowledge, the parties agree as follows:
     1. Defined Terms. Each capitalized term used but not defined in this
Instrument shall have the meaning ascribed to it in the Purchase and Sale
Agreement.
     2. Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys
and delivers to Purchaser, and Purchaser hereby accepts the sale, transfer,
assignment, conveyance and delivery of, all of Seller’s right, title and
interest in, to and under all of the Assigned Contracts to have and to hold the
same unto Purchaser.
     3. Assumption. Purchaser hereby assumes and agrees to undertake, assume,
perform and pay, all of the obligations of Seller with respect to the Assigned
Contracts. Purchaser further acknowledges and agrees that the Assigned Contracts
encumber Purchaser’s title to the Property, notwithstanding the fact that the
Assigned Contracts are not listed on Exhibit B to the Deeds.
     4. Indemnification.
Exhibit E Page 1 of 3

 



--------------------------------------------------------------------------------



 



          (a) Seller hereby agrees to defend, indemnify and hold Purchaser
harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses and fees (including, but not limited to,
reasonable attorney’s fees actually incurred) of whatever kind or nature
incurred or suffered by Purchaser as a result of or arising out of Seller’s
failure to perform any and all of Seller’s obligations required under any of the
Assigned Contracts that accrued prior to the date hereof.
          (b) Purchaser hereby agrees to defend, indemnify and hold Seller
harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses and fees (including, but not limited to,
reasonable attorney’s fees actually incurred) of whatever kind or nature
incurred or suffered by Seller as a result of or arising out of Purchaser’s
failure to perform any and all of Purchaser’s obligations required under any of
the Assigned Contracts that accrue on or after the date hereof.
     5. Retained Contracts; Cooperation. With respect to the Split Contracts,
Seller shall remain liable for all obligations of the landowner thereunder only
to the extent such obligations relate to and encumber real property retained by
Seller as of the date of this Instrument. Seller and Purchaser shall reasonably
cooperate, upon the request of either party, to determine whether an obligation
under any Split Contract is an obligation of Seller or of Purchaser, and shall
allocate responsibility for such obligation accordingly.
     6. Successors and Assigns. This Instrument shall be binding upon and inure
to the benefit of Purchaser and Seller and their respective successors and
permitted assigns. No provision of this Instrument is intended to, or shall,
confer any third party beneficiary or other rights or remedies upon any person
other than the parties hereto.
     7. Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Instrument.
     8. Amendment and Waiver. This Instrument may not be amended or modified in
any manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
     9. Counterparts. This Instrument may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
[remainder of page intentionally left blank]
Exhibit E Page 2 of 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.

            FORESTAR (USA) REAL ESTATE GROUP INC.
      By:          Name:           Title:        

            PLUM CREEK TIMBERLANDS, L.P.
By Plum Creek Timber I, L.L.C.
        Its General Partner
      By:          Name:           Title:        

Exhibit E Page 3 of 3

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
Form of Partial Assignment and Assumption of Timber Rights
PARTIAL ASSIGNMENT AND ASSUMPTION
OF TIMBER AGREEMENTS
     THIS PARTIAL ASSIGNMENT AND ASSUMPTION OF TIMBER AGREEMENTS (this
“Instrument”) is entered into as of July __, 2011, by and between PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership (“Purchaser”), the address of
which is 999 Third Avenue, Suite 4300, Seattle, Washington, 98104, and FORESTAR
(USA) REAL ESTATE GROUP INC., a Delaware corporation (“Seller”), the address of
which is 6300 Bee Cave Road, Building Two, Suite 500, Austin, Texas 78746-5149.
     WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
July __, 2011, between Purchaser and Seller (the “Purchase and Sale Agreement”),
Seller has agreed to assign to Purchaser and Purchaser has agreed to assume from
Seller, for the consideration and upon the terms and conditions set forth in the
Purchase Agreement, Seller’s right, title and interest in and to (i) that
certain Timber Sale and Purchase Agreement dated December 1, 2007 by and between
TIN, Inc., (“TIN”) and Forestar (USA) Real Estate Group Inc. (the “Supply
Agreement”), and (ii) that certain Timber Rights Contract (2011) dated
January 1, 2011 by and between TIN, Inc. and Forestar (USA) Real Estate Group
Inc. (the “Timber Rights Contract”), as amended by that certain First Amendment
to Timber Rights Contract (2011) dated January 20, 2011 (the “First Amendment”),
but only to the extent such Timber Rights Contract and First Amendment affect
the Property conveyed to Purchaser, and only to the extent such Supply Agreement
affects the Timber Rights Contract and First Amendment (the Supply Agreement,
the Timber Rights Contract and the First Amendment are hereinafter collectively
referred to as the “Timber Agreements”);
     NOW, THEREFORE, pursuant to the Purchase and Sale Agreement and in
consideration of the mutual promises contained therein, and for other good and
valuable consideration, the receipt and sufficiency of which Seller and
Purchaser each acknowledge, the parties agree as follows:
     1. Defined Terms. Each capitalized term used but not defined in this
Instrument shall have the meaning ascribed to it in the Purchase and Sale
Agreement.
     2. Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys
and delivers to Purchaser, and Purchaser hereby accepts the sale, transfer,
assignment, conveyance and delivery of (but only to the extent such agreements
and/or provisions affect the Property conveyed to Purchaser), Seller’s right,
title and interest in, to and under the following provisions which are
hereinafter collectively referred to as the “Assigned Provisions”: the Timber
Rights Contract in its entirety; Paragraphs 1 and 2, and 7 through 10 of the
First Amendment; and the following Sections of the Supply Agreement:
Sections 2.3, 2.4, 3.3, 4.1, 4.4(a), (d)(i), (f) & (g), 4.5(i), 4.6, 4.7, the
fourth sentence of 4.8 (beginning with the words; “In addition” and ending with
the words “on such Property.”), 4.9, the third and fourth sentences of 4.10
(beginning with
Exhibit E-1 Page 1 of 4

 



--------------------------------------------------------------------------------



 



the words “Purchaser will have” and ending with the words “any Harvest Period”),
4.13, 5.1, 5.2, 5.3, the first sentence of the first paragraph of 5.4, 5.5, 5.6,
5.7, 5.8, 6.2(d), 7.1, 7.2, 7.3, 7.4, 7.5, 8.1, 8.3, 8.4, 9.1, 9.2, 10.1
excluding the words “the liquidated damages due as described in Section 4.11
hereof and” from (i) thereof, and further excluding the words “and terminate
this Agreement: from (i) thereof; 10.2, all of Article XII, and Exhibit G, and
those definitions contained in 1.1 that are applicable to the Assigned
Provisions. Notwithstanding anything contained herein to the contrary, Seller
does not sell, transfer, assign, convey or deliver to Purchaser, and Purchaser
does not hereby accept any of Seller’s right, title and interest in, to or under
those portions of the Timber Agreements that are not included within the
Assigned Provisions (such excluded provisions from the Timber Agreements are
hereinafter collectively referred to as the “Excluded Provisions”).
     3. Assumption. Purchaser hereby assumes and agrees to undertake, assume,
perform and pay, all of the obligations of Seller with respect to the Assigned
Provisions of the Timber Agreements, but only to the extent the Timber Rights
Contract and First Amendment affect the Property conveyed to Purchaser, and only
to the extent the Supply Agreement affects the Timber Rights Contract and First
Amendment.
     4. Indemnification.
          (a) Seller hereby agrees to defend, indemnify and hold Purchaser
harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses and fees (including, but not limited to,
reasonable attorney’s fees actually incurred) of whatever kind or nature
incurred or suffered by Purchaser as a result of or arising out of Seller’s
failure to perform any and all of Seller’s obligations required under (i) the
Timber Agreements that accrued prior to the date hereof; (ii) the Assigned
Provisions to the extent such Assigned Provisions of the Timber Agreements do
not affect the Property conveyed to Purchaser; and (iii) the Excluded
Provisions, regardless of whether Seller’s obligations with respect to the
Excluded Provisions accrued prior to or after the date hereof; provided,
however, that Seller shall not indemnify Purchaser from and against any
liability that arises due to a breach or default of Purchaser with respect to
the Assigned Provisions.
          (b) Purchaser hereby agrees to defend, indemnify and hold Seller
harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses and fees (including, but not limited to,
reasonable attorney’s fees actually incurred) of whatever kind or nature
incurred or suffered by Seller as a result of or arising out of Purchaser’s
failure to perform any and all of Purchaser’s obligations required under the
Assigned Provisions of the Timber Agreements (i) to the extent such Assigned
Provisions of the Timber Agreements affect the Property conveyed to Purchaser,
and (ii) accrue on or after the date hereof.
     5. Cooperation. Seller shall remain liable for all obligations of the
landowner (i) under the Timber Agreements, but only to the extent such
obligations relate to and encumber real property retained by Seller as of the
date of this Instrument, and (ii) pursuant to the Excluded Provisions. Seller
and Purchaser shall reasonably cooperate, upon the request of either party, to
determine whether an obligation under the Timber Agreements is an obligation of
Seller or of Purchaser, and shall allocate responsibility for such obligation
accordingly. If a dispute arises
Exhibit E-1 Page 2 of 4

 



--------------------------------------------------------------------------------



 



pursuant to the terms of this Instrument, then either of Seller or Purchaser
shall have the right to invoke the procedures of this Paragraph 5 by delivering
written notice to the other Party. Seller and Purchaser each shall appoint an
independent forestry consultant within ten (10) days following the receipt of
such notice, each of which may be a consultant previously engaged by the
appointing Party, and such two consultants will in turn select a third
independent forestry consultant within five (5) days to act with them in a panel
to resolve the dispute. A majority of the panel of consultants will reach a
binding decision within thirty (30) days following the selection of the third
consultant, and the decision of the panel of consultants will be final. Seller
and Purchaser will each bear the cost of its respective consultant and one-half
(1/2) of the cost of the third consultant, if applicable.
     6. Successors and Assigns. This Instrument shall be binding upon and inure
to the benefit of Purchaser and Seller and their respective successors and
permitted assigns. No provision of this Instrument is intended to, or shall,
confer any third party beneficiary or other rights or remedies upon any person
other than the parties hereto.
     7. Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Instrument.
     8. Amendment and Waiver. This Instrument may not be amended or modified in
any manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
     9. Counterparts. This Instrument may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
Exhibit E-1 Page 3 of 4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.

            FORESTAR (USA) REAL ESTATE GROUP INC.
      By:          Name:           Title:        

            PLUM CREEK TIMBERLANDS, L.P.
      By:          Name:           Title:        

Exhibit E-1 Page 4 of 4

 



--------------------------------------------------------------------------------



 



Exhibit F
Permitted Encumbrances
     1. Liens for taxes, assessments and other governmental charges which are
not yet due and payable as of the Closing, and all other assessments and other
charges of any kind or nature imposed upon or levied against or on account of
the Property by any governmental authority, including any additional or
supplemental taxes that may result from a reassessment of the Property, and any
potential rollback or greenbelt type taxes related to any agricultural, forest
or open space exemption that is subject to recapture pursuant to applicable law;
     2. All current or future land use (including environmental and wetlands),
building and zoning laws, development standards, regulations, codes and
ordinances affecting the Property;
     Any rights of the United States of America, the State in which the Property
is located or others in the use and continuous flow of any brooks, streams or
other natural water courses or water bodies within, crossing or abutting the
Property, including, without limitation, the following:
     (a) the rights of upper and lower riparian owners and the rights of others
to navigate such river or stream;
     (b) the right, if any, of neighboring riparian owners and the public or
others to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
     (c) any claim of lack of title to the Property formerly or presently
comprising the shores or bottomland of navigable waters or as a result of the
change in the boundary due to accretion or avulsion; and
     (d) any portion of the Property which is sovereignty lands or any other
land that may lie within the bounds of navigable rivers as established by
applicable law;
     Title to that portion of the Property, if any, lying below the mean high
water mark of abutting tidal waters;
     All road, access or utility easements, rights-of-way, licenses and other
such similar encumbrances apparent or of record;
     All existing public and private roads and streets and all railroad and
utility lines, pipelines, service lines and facilities (whether owned in fee or
by easement) on, under, above or across the Property;
     All encroachments, overlaps, boundary line disputes, shortages in area,
persons in possession, cemeteries and burial grounds and other matters not of
record, and not evidenced by
Exhibit F 1 of 2

 



--------------------------------------------------------------------------------



 



a written agreement to which Seller is a party, which would be disclosed by a
current accurate survey of the Property;
     Prior reservations or conveyances of mineral rights or mineral leases of
every kind and character;
     Any restriction on the use of the Property due to environmental laws;
     The Reserved Mineral Interests and Rights;
     All matters of record other than those that Seller has agreed to cure or is
obligated to cure pursuant to the terms of this Agreement (provided that, for
purposes of Section 5 only, Purchaser shall have the right to object to any
matter of record reflected in the Title Commitments other than items otherwise
constituting Permitted Encumbrances under this Exhibit F);
     Rights of others under the Contracts affecting the Property to be assumed
by Purchaser pursuant to the terms of this Agreement, provided that the
Contracts that are not of public record shall not be an encumbrance on the Deeds
to be recorded at the Closing;
     Any loss or claim due to lack of access to any portion of the Property;
     Any condemnation in respect of the Property arising on or after the
Effective Date; and
     Rights of others under any of the Timber Cutting Agreements affecting the
Property as of the Closing, subject to the terms of this Agreement, provided
that the Timber Cutting Agreements that are not of public record shall not be an
encumbrance on the Deeds to be recorded at the Closing.
Exhibit F 2 of 2

 



--------------------------------------------------------------------------------



 



Exhibit G
Title Commitments

     
1.
  Title commitment issued by First American Title Insurance Company dated
May 28, 2011 for Banks County, Georgia being File No. NCS-489597-BA-ATL.
2.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Carroll County, Georgia being File No. NCS-489597-CA.
3.
  Title commitment issued by First American Title Insurance Company dated May 5,
2011 for Chattooga County, Georgia being File No. NCS-489597-CH-ATL.
4.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Cherokee County, Alabama being File No. NCS-489597-CHE-ATL.
5.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Cleburne County, Alabama being File No. NCS-489597-CL-ATL.
6.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Coweta County, Georgia being File No. NCS-489597-CO-ATL.
7.
  Title commitment issued by First American Title Insurance Company dated
May 28, 2011 for Elbert County, Georgia being File No. NCS-489597-EL-ATL.
8.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Floyd County, Georgia being File No. NCS-489597-FL.
9.
  Title commitment issued by First American Title Insurance Company dated
May 17, 2011 for Franklin County, Georgia being File No. NCS-489597-FR-ATL.
10.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Gordon County, Georgia being File No. NCS-489597-GO-ATL.
11.
  Title commitment issued by First American Title Insurance Company dated
May 28, 2011 for Hall County, Georgia being File No. NCS-489597-HA-ATL.
12.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Haralson County, Georgia being File No. NCS-489597-HAR-ATL.
13.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Hart County, Georgia being File No. NCS-489597-HT-ATL.
14.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Heard County, Georgia being File No. NCS-489597-HE-ATL.
15.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Madison County, Georgia being File No. NCS-489597-MA-ATL.
16.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Murray County, Georgia being File No. NCS-489597-MU-ATL.
17.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Polk County, Georgia being File No. NCS-489597-PO-ATL.
18.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Randolph County, Alabama being File No. NCS-489597-RA-ATL.
19.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Stephens County, Georgia being File No. NCS-489597-ST-ATL.
20.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Troup County, Georgia being File No. NCS-489597-TR-ATL.
21.
  Title commitment issued by First American Title Insurance Company dated
May 15, 2011 for Walker County, Georgia being File No. NCS-489597-WA-ATL.

Exhibit G Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit H
Intentionally Deleted
Exhibit H Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit I
Timber Cutting Agreements and Timber Cutting Tracts
Timber Cutting Agreements

  1.   Timber Sale and Purchase Agreement dated December 1, 2007 by and between
TIN, Inc. and Forestar (USA) Real Estate Group Inc.; provided, that Purchaser
shall assume only those portions thereof specifically identified and agreed upon
in writing.     2.   Timber Rights Contract (2011) dated January 1, 2011 by and
between TIN, Inc. and Forestar (USA) Real Estate Group Inc. (the “Rights
Contract”), as amended by that certain First Amendment to Timber Rights Contract
(2011) dated January 20, 2011, as further amended by the certain Second
Amendment to Timber Rights Contract (2011) dated march 31, 2011, and as further
amended by that certain Third Amendment to Timber Rights Contract (2011) dated
June 7, 2011; provided, that Purchaser shall assume only those portions thereof
specifically identified and agreed upon in writing.     3.   Per Unit Salvage
Timber Contract dated May 19, 2011 by and between Forestar (USA) Real Estate
Group Inc. and Daniel Dunagan Inc. (the “Salvage Contract”).

Timber Cutting Tracts
Rights Contract

          Designation   Comp-Stand   State-County
5-10002-013-1-2011
  10002-014   AL-Cherokee
5-10024-024-1-2011
  10024-018   GA-Chattooga
5-10030-024-1-2011
  10030-018   AL-Cherokee
5-10036-013-1-2011
  10036-013   GA-Chattooga
5-10080-053-1-2011
  10080-053   AL-Cherokee
5-10094-035-1-2011
  10094-014/018   AL-Cherokee
5-10553-023-1-2011
  10553-023/021/024/018   AL-Cherokee
5-10593-013-1-2011
  10593-013/018   AL-Cherokee
5-11001-034-1-2011
  11001-034   AL-Cherokee
 
  11022-024   GA-Polk
5-11028-013-1-2011
  11028-013   GA-Polk
1-11049-013-1-2011
  11049-013/018   GA-Polk
5-11056-013-1-2011
  11056-013   GA-Polk
1-11096-014-1-2011
  11096-014/018   GA-Haralson
5-11098-034-1-2011
  11098-034/038   GA-Haralson
5-11099-013-1-2011
  11099-013/014/018/505   GA-Haralson
5-11100-025-1-2011
  11100-018/024/025/028   GA-Haralson
1-11103-013-1-2009
  11103-013   GA-Haralson

Exhibit I Page 1 of 2

 



--------------------------------------------------------------------------------



 



          Designation   Comp-Stand   State-County
1-11117-014-1-2011
  11117-014/018   GA-Haralson
5-11181-013-1-2011
  11181-013/018   GA-Haralson
5-11184-014-1-2011
  11184-013/014/018   AL-Cleburne
5-11202-014-1-2011
  11202-013/014   GA-Polk
1-11284-013-1-2011
  11284-013/018   GA-Haralson
5-12144-014-1-2011
  12144-014/015/018   AL-Cleburne
5-12197-023-1-2011
  12197-014/023   AL-Cleburne
5-12702-013-1-2011
  12702-013/014/015/018   GA-Haralson
5-13101-014-1-2011
  13101-014/015/018   GA-Heard
5-13102-014-1-2011
  13102-013   GA-Heard
5-13127-014-1-2011
  13127-014/028   AL-Randolph
5-13183-013-1-2011
  13183-013/016   AL-Randolph
5-13184-014-1-2011
  13184-014/015/018   AL-Randolph
 
  14048-014   GA-Gordon
 
  14073-023   GA-Gordon
1-15001-013-1-2009
  15001-013/018   GA-Banks

Salvage Contract

      Comp/stand   State-County
11001-013
  AL-Cherokee
11001-014
  AL-Cherokee
11001-018
  AL-Cherokee

Exhibit I Page 2 of 2

 



--------------------------------------------------------------------------------



 



Exhibit J
Definitions Related to the Reserved Mineral Interests and Rights
     The terms below, as used in this Agreement, shall have the following
meanings:
     (a) “Drilling and Other Operations” means:
          (i) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling,
mining, developing, producing, storing, removing, treating, transporting and
owning oil, gas and other liquid or gaseous hydrocarbons;
          (ii) all surface and subsurface operations for the purposes of
exploring (including seismic surveys or other geophysical operations), drilling
for, mining by underground shafts, tunnels, in situ or solution, gasification or
other similar methods, developing, producing, storing, removing, treating,
transporting and owning any other Minerals not described in clause (i) of this
definition;
          (iii) all subsurface operations for the purposes of disposing of water
(including salt water) or waste which is not considered a Hazardous Substance in
underground structures or formations (including salt domes and depleted
reservoirs) and the temporary surface storage of water in connection with the
operations described in the other subsections of this definition;
          (iv) all surface and subsurface operations for the purposes of using
injected water, chemicals and other fluids or substances for the recovery of
Minerals; and
          (v) all references to drilling or mining or other operations in this
definition include those methods and means now used and those hereafter
developed and used in operations for the purposes of exploring, drilling for,
mining, developing, producing, storing, removing, treating, transporting and
owning Minerals, other than Strip Mining Operations.
The term “Drilling and Other Operations” shall not include Strip Mining
Operations.
     (b) “Executive Rights” means all rights to exercise or to grant rights to
exercise the Rights Incident to Development of Minerals, including but not
limited to rights to execute, approve or grant each of the following related to
Mineral exploration, development or production: leases, pooling agreements, unit
declarations and related agreements, division orders, stipulations of interests,
communitization agreements, farmouts, farmins, options, orders, spacing
agreements, operating agreements and all other agreements, and the right to
receive bonus, delay rentals and any other payments provided for or paid under
any lease of Minerals or any other grant of Rights Incident to Development of
Minerals.
     (c) “Mineral” or “Minerals” means any of the following in, on or under the
Timberlands:
Exhibit J Page 1 of 4

 



--------------------------------------------------------------------------------



 



          (i) oil, gas and all other liquid or gaseous hydrocarbons, and their
constitute parts, including condensate, casinghead gas, distillate and natural
gas liquids;
          (ii) methane gas;
          (iii) uranium, thorium and other fissionable materials;
          (iv) coal and lignite, including coal bed methane and coal seam gas;
          (v) geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in ground water and associated energy found in ground
water);
          (vi) oil sands and shales; and
          (vii) byproducts from Mineral production or processing.
The term “Minerals” shall not include sand, gravel, kaolin, bauxite or
aggregates located in, on or under the Timberlands, other than such sand, gravel
or aggregates as may be produced as a byproduct of Mineral production.
     (d) “Mineral Rights” means any:
          (i) royalty, overriding royalty, advance royalty, minimum royalty,
shut-in royalty, production payments of any other kind and character related to
Mineral production, rights to take Mineral production in kind, net profits
interests of any kind or character in Minerals and any other contractual rights
of a grantor or lessor under any lease of Minerals or other grant of a
contractual or property interest in Minerals;
          (ii) reversionary rights or interests in Minerals and all rights of
reentry to estates in Minerals;
          (iii) preferential rights to acquire (A) Minerals, (B) any of the
rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights or (C) leases on Minerals, in federal or state lands, to the extent such
reservation is permitted by applicable law;
          (iv) all royalties and other payments related to the leasing or
production of Minerals owned by the United States of America or any State that
have been granted to the owner of the surface estate in the Timberlands as of
the date of conveyance of the Timberlands to Purchaser, under any federal or
state law;
          (v) any other economic or contractual rights, options or interests in
and to (A) any of the rights enumerated in clauses (i) through (vi) of this
definition of Mineral Rights, (B) Minerals, (C) any partnership or venture
interest in Minerals or (D) the exploration, development or production of
Minerals; and
          (vi) any other right or interest pertaining to the Minerals or any of
the rights enumerated in clauses (i) through (vi) of this definition of Mineral
Rights existing at the date of
Exhibit J Page 2 of 4

 



--------------------------------------------------------------------------------



 



the conveyance of the Timberlands to Purchaser, and owned or held by Seller.
     (e) “Reserved Mineral Interests and Rights” has the meaning set forth in
Section 10.
     (f) “Reserved Mineral Records” means any and all books, records, files,
data (including seismic data and related information), analyses or other
information, whether documentary or otherwise, maintained by Seller or any
affiliate of Seller relating to Minerals, Mineral Rights, or Rights Incident to
Development of Minerals.
     (g) “Rights Incident to Development of Minerals” means:
          (i) all easements, servitudes, rights of entry, rights of way,
licenses, permits and other surface rights, powers, benefits and privileges,
expressed or implied in law or in fact, for exploration, drilling or otherwise
developing and completing wells or other means of production of any Minerals,
reworking wells or other means of production of any Minerals, producing,
removing, marketing or transporting Minerals, including the right to construct
drill sites and roads to the drill sites and to extend utility, gathering lines,
flow lines and pipelines to the drill sites and to locate on the drill sites the
equipment and improvements reasonably necessary to drill wells (using any
technique including directional or horizontal drilling), to complete wells, to
produce wells, to treat, repair, reenter and rework wells and to separate,
treat, compress, process, store, remove, own, claim, sell, and transport
production from wells;
          (ii) the right to conduct Drilling and Other Operations in, on and
under the Timberlands;
          (iii) the right to conduct operations for reservoir stimulation and
improved recovery techniques for the recovery and production of Minerals,
including but not limited to water flooding, immiscible gas injection, miscible
gas injection, chemical flooding and thermal recovery, the disposal of water
(including saltwater) produced or recovered in such operations and the use of so
much of water from the Timberlands as may be needed for such operations, subject
to not materially inferring with the use of potable groundwater for ordinary
domestic uses or the ordinary use of water for livestock, agriculture or timber
growing and harvesting activities;
          (iv) the right to reenter and use all abandoned drill holes and wells
on the Timberlands and all of Seller’s right, title and interest in fixtures,
wells, equipment and personal property of any kind located now or in the future
on the Timberlands and used solely in connection with Drilling and Other
Operations;
          (v) the right to use all subsurface structures and depleted reservoirs
for storage of substances or for disposal of water (including saltwater) or of
waste;
          (vi) the right to use or salvage all surface and subsurface equipment,
facilities or improvement abandoned on, in or under the Timberlands by owners or
producers of Minerals (including utility lines, gathering lines, flow lines,
pipelines and roads);
          (vii) the right to retain and possess all Reserved Minerals Records;
Exhibit J Page 3 of 4

 



--------------------------------------------------------------------------------



 



          (viii) any claims, causes of action, choses in action, counterclaims,
cross-claims or affirmative defenses to the extent attributable to the ownership
and use of the Minerals, Mineral Rights or Rights Incident to Development of
Minerals described in other subsections of this definition;
          (ix) all other rights, powers, benefits or privileges incident or
appurtenant to the ownership of Minerals and Mineral Rights under applicable
law; and
          (x) the free use and exercise of the rights and interests described in
clauses (i) through (ix) above.
     (h) “Royalty” or “royalty” means a non-possessory, cost-free fractional or
percentage interest in Minerals as and when produced.
     (i) “Strip Mining Operations” means activities conducted on the surface of
the Timberlands to explore for, develop, produce, treat, process, transport,
market and deliver coal, lignite, iron, uranium, other metals and other
commercially valuable substances in solid form such as contour, strip, auger,
mountaintop removal, box cut and open pit mining, quarrying, placer mining,
dredging and heap leach, including reclamation, if any, in support of or
incident to such operations and the construction, maintenance and replacement of
surface and groundwater control or detention structures or facilities and other
environmental controls or monitoring facilities, storage and disposal areas, and
other monitoring and reclamation activities as may be required by law, permit or
contract to conduct such operations.
Exhibit J Page 4 of 4

 



--------------------------------------------------------------------------------



 



Exhibit L
Form of Mitigation Option Agreement
OPTION AND MITIGATION AGREEMENT
     THIS OPTION AND MITIGATION AGREEMENT (this “Agreement”) is made as of the
__ day of ___, 2011 (the “Effective Date”), by and between FORESTAR (USA) REAL
ESTATE GROUP INC., a Delaware corporation (“Forestar”) and PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership (“Plum Creek”, each of
Forestar and Plum Creek being a “Party” and collectively, the “Parties”).
STATEMENT OF BACKGROUND
     WHEREAS, Forestar and Plum Creek are parties to that certain Purchase and
Sale Agreement dated __________, 2011 (the “PSA”).
     WHEREAS, pursuant to the terms of the PSA, Forestar sold certain Alabama
and Georgia timberlands (the “PSA Property”) to Plum Creek as such PSA Property
is more particularly described in the PSA.
     WHEREAS, pursuant to the PSA, Plum Creek agreed to grant to Forestar an
option to acquire an easement and appurtenant mitigation rights to Compartments
10023, 10024, 11103, 11172, and 14023 of the PSA Property, each such Compartment
being hereinafter referred to as a “Mitigation Property” and all such
Compartments being collectively referred to as the “Mitigation Properties”, and
being more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference. For purposes of this Agreement, the term
“Balance Property” shall be used to describe that portion of the PSA Property
not included in the Mitigation Properties.
     WHEREAS, under the federal Clean Water Act, the United States Army Corps of
Engineers (the “Corps”) is authorized to issue permits allowing certain adverse
impacts to wetlands, streams and other aquatic resources. In issuing such
permits, the Corps may require the permittee to purchase certain “mitigation
credits” to offset such adverse impacts. Such credits are sold to the permittee
by parties that have created “mitigation banks” under programs established by
the Corps to mitigate previously degraded aquatic resources. Certain portions of
the Mitigation Property may hold additional value if conserved as part of one or
more such mitigation bank programs.
     WHEREAS, subject to the terms and conditions of this Agreement, Forestar
shall have the right to take all actions with respect to enroll any portion of
the Mitigation Property in any such mitigation bank program under the federal
Clean Water Act or any successor statute or similar federal or state law
allowing the imposition of perpetual restrictions (the “Restrictive Covenant”)
on real property in exchange for credits, as such laws may be adopted, enacted
or amended from time to time (all actions and all portions of the Mitigation
Property related to each such participation being a “Mitigation Project”), which
authorized actions shall include, without limitation, planning, developing,
constructing, maintaining, operating, reporting, enrolling, deriving benefits
from, imposing recorded and unrecorded restrictions on, conveying conservation
or other easements with respect to, and otherwise managing, the Mitigation
Projects
Exhibit L Page 1 of 15

 



--------------------------------------------------------------------------------



 



(such activities are hereinafter collectively referred to as the “Mitigation
Activities”); all such actions to be conducted in compliance with all the terms
and conditions contained herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of $10.00 in hand paid by Forestar to Plum
Creek, the mutual agreements and covenants set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Forestar and Plum Creek, intending to be legally bound, hereby
agree as follows:

1.   Recitals. The recital paragraphs as set forth herein above are true and
correct and incorporated herein by this reference.   2.   Definitions.

  a.   The term “Affiliate” when used with respect to a specified Person means a
Person that (i) is a shareholder, partner, member, trustee, beneficiary,
director, manager or officer of such specified Person or of any Person specified
in clause (ii) hereof, or (ii) directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
specified Person. For purposes of this definition, the term “control” (and any
derivative thereof) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

  b.   The term “Allocable Share” shall mean with respect to each Mitigation
Project the percentage of each Party’s Reimbursement towards the payment of the
Project Costs for such Mitigation Project in relation to the total Project Costs
for such Mitigation Project.

  c.   The term “Commission” shall mean a fee equal to five percent (5%) of the
gross proceeds received by Forestar upon the sale of Mitigation Credits which
shall be due and payable to Forestar upon each such sale to reimburse Forestar
for its overhead expenses incurred in establishing and maintaining each
Mitigation Project.

  d.   The term “Deed Restriction Fee” shall mean a sum equal to Five Hundred
and No/100 Dollars ($500.00) per acre for each acre of Project Property. Partial
acres shall be prorated. The Deed Restriction Fee is a blended number that takes
into consideration the fact that the majority of the Project Property will be
located within the SMZ zones of the Mitigation Property. To the extent that the
number of Pine Acres included in one or more Project Properties within a
Mitigation Property cumulatively exceed the Pine Threshold, then, in addition to
the Deed Restriction Fee set forth herein above, Forestar shall pay to Plum
Creek an amount equal to one hundred and fifty percent (150%) of the net present
value of the pine growth encumbered in excess of the Pine Threshold.

  e.   The term “Default” shall mean the failure of a party to comply with the
terms and conditions of this Agreement, which failure is not cured within thirty
(30) days after

Exhibit L Page 2 of 15

 



--------------------------------------------------------------------------------



 



      the receipt of written notice, or to the extent that such failure cannot
reasonably be cured with said thirty (30) day period, the failure of the Party
to commence curing said failure within said thirty (30) day period and
thereafter diligently pursue such cure until completion, provided that the
period to cure any failure shall not exceed sixty (60) days.

  f.   The term “Mitigation Obligations” shall be interpreted broadly and shall
include any and all obligations, promises, duties, requirements, or commitments,
both affirmative and negative, now or in the future, made to or required by the
Corps or any third party upon Forestar as a condition or requirement to complete
a Mitigation Project or with respect to the issuance of one or more Mitigation
Credits or any other Project Benefit.

  g.   The term “Person” means any individual, corporation, partnership, (both
general and limited), limited liability company, association, trust or other
entity or organization, including any government or political subdivision or any
agency or instrumentality thereof.

  h.   The term “Pine Acres” shall mean that portion of a Mitigation Property
upon which pine trees are being commercially grown.

  i.   The term “Pine Threshold” shall mean five percent (5%) of the Pine Acres
contained within each Mitigation Property.

  j.   The term “Proceeds” shall mean any compensation received from the sale of
Mitigation Credits.

  k.   The term “Project Benefits” with respect to a Mitigation Project shall
include only (a) the credits derived from the enrollment or participation of
such Mitigation Project in any mitigation bank program under the federal Clean
Water Act or any successor statute or similar federal or state law allowing the
imposition of restrictions on real property in exchange for credits (the
“Mitigation Credits”), as such laws may be adopted, enacted or amended from time
to time, and (b) all proceeds derived from the sale of Mitigation Credits.

  l.   The term “Project Costs” with respect to each Mitigation Project shall
include all costs incurred in the planning, construction, maintenance and
operation, repair and restoration of such Mitigation Project and the enrollment
and participation of such Mitigation Project in any mitigation bank program,
including, without limitation, (i) the Deed Restriction Fee, (ii) the costs of
consultants, engineers, contractors, attorneys or other parties engaged in the
planning, construction, maintenance or operation of such Mitigation Project,
(iii) the costs of the preparation of all required reports and documentation
with respect to such Mitigation Project, (iv) all application fees and the cost
of obtaining any required governmental or third-party approvals, (v) all costs
associated with the establishment and recording of any Restrictive Covenant or
other agreement encumbering the portion of the Mitigation Property included in
such Mitigation Project, (v) any rollback taxes or penalties that maybe assessed

Exhibit L Page 3 of 15

 



--------------------------------------------------------------------------------



 



      pursuant to the Georgia Forest land Protection Act of 2008 (the “FLPA”)
resulting from the act of recording the Restrictive Covenant, (vi) the
Commissions; and (vi) the costs of road maintenance and new road construction,
if necessary, as may be required to access the Mitigation Property.

  m.   The term “Project Property” shall mean that portion of the Mitigation
Property encumbered by a Restrictive Covenant pursuant to a Mitigation Project,
not to exceed 1,030 acres in the aggregate.

  n.   The term “Reimbursements” shall mean the respective contributions towards
the payment of Project Costs for each Mitigation Project that Forestar and Plum
Creek have made or deemed to have made as provided herein.

3.   Grant of Option. Subject to the terms of this Agreement, Plum Creek hereby
grants to Forestar, its successors and assigns, the exclusive option to acquire
an easement and rights to conduct Mitigation Activities on the Mitigation
Properties.   4.   Option Term. The option granted hereby shall commence on the
Effective Date hereof and continue for a period of five (5) years, unless sooner
terminated as provided herein or extended by written agreement of the Parties
(the “Option Term”).   5.   Access to Mitigation Property.

  a.   During the Option Term, Forestar and its agents, employees and
independent contractors shall have the right, privilege and license to enter
upon the Mitigation Property to inspect, examine, survey and make test borings,
soil bearing tests, timber cruises, and other engineering tests or surveys which
it may deem necessary or advisable; provided, however, that Forestar shall
provide five (5) days notice to Plum Creek prior to entering the Mitigation
Property; and provided, further that Forestar shall obtain the written consent
of Plum Creek prior to conducting any core sampling, test borings or other
invasive testing. Forestar agrees to use existing roads located upon the
Mitigation Property, whenever reasonably possible, and shall repair any damage
caused to such roads pursuant to the exercise of the rights granted herein, such
repairs to be made to a standard not less than that which existed when such use
commenced and in compliance with Best Management Practices of the State of
Georgia (“BMPs) and the Sustainable Forestry Initiative of SFI, Inc. (“SFI”). In
the event new roads or road spurs must be constructed in order to access a
portion of the Mitigation Property, Forestar must first notify Plum Creek which
notice must include a map showing the location of the proposed road and the
construction plans for such road. Any roads must be constructed pursuant to BMPs
and SFI. Forestar must pay to Plum Creek the net present value of any timber
damaged or removed from property owned by Plum Creek as the result of any new
road construction or maintenance of existing roads. Forestar and the
contractors, representatives and agents of Forestar who enter upon the Property
shall maintain commercial general liability insurance, naming Plum Creek as an
additional insured, in an amount not less than $2,000,000 and, prior to any such
entry upon the Mitigation Property, shall provide Plum Creek

Exhibit L Page 4 of 15

 



--------------------------------------------------------------------------------



 



      with written evidence of such insurance. Forestar shall hold Plum Creek
harmless and indemnify, and, at Forestar’s expense, defend Plum Creek and Plum
Creek’s agents, employees, officers, directors, partners, successors and assigns
from any cost, expense, claim or liability, including reasonable attorneys’ fees
and expenses, which may arise in any manner from said inspections, examinations
and tests but which are not caused by the gross negligence or willful misconduct
of Plum Creek or Plum Creek’s agents, servants, employees, consultants, officers
and directors. This indemnity shall survive termination of this Agreement.

  b.   Following expiration of the Election Period as described in Section 7.a.
below and payment of the Deed Restriction Fee, if any is due, and provided that
Forestar is not in Default of this Agreement, Forestar shall have a temporary
easement (the “Temporary Easement”) for ingress and egress over, along and
across the Project Property and the existing roads (and new roads and road spurs
approved by Plum Creek in accordance with Section 5.a. above) located upon the
Mitigation Property to the applicable Project Property and for the purposes of
completing Mitigation Activities, including, but not limited to, constructing,
operating, repairing, maintaining, altering, reporting, reconstructing and/or
inspecting the Project Property. The Temporary Easement applicable to each
Project Property shall automatically terminate at the time that all Mitigation
Activities related to such Project Property are complete. Plum Creek agrees to
execute a recordable Temporary Easement agreement, in form and substance
reasonably acceptable to Plum Creek, to provide notice in the real estate
records of the county or counties in which each Project Property is located of
the Temporary Easement rights granted pursuant to this Paragraph. Forestar
agrees to execute a recordable Termination of Temporary Easement to provide
notice in the real estate records that such Temporary Easement has been
terminated.

6.   Exercise of Option. At any time, and from time to time during the Option
Term, and provided that Forestar is not in Default of this Agreement, Forestar
may deliver written notice to Plum Creek of its exercise of the Option with
respect to any portion of the Mitigation Properties (each such notice being
hereinafter referred to as a “Mitigation Project Notice”). Notwithstanding
anything contained herein to the contrary, Forestar may provide more than one
Mitigation Project Notice with respect to any Mitigation Property. Each
Mitigation Project Notice shall constitute exercise of the Option and shall
include, with reasonable specificity, a scope of the Mitigation Activities to be
conducted, a survey of the Project Property, the amount of Pine Acres included
within the Project Property, a draft of the proposed easement in favor of
Forestar, if any, that will allow Forestar to place the Restrictive Covenant on
the Project Property; a draft of the proposed Restrictive Covenant for the
Mitigation Project, the estimated Project Costs and Project Benefits of the
Mitigation Project and the projected timeline for activities on the Mitigation
Property with respect to the Mitigation Project; provided, however, such
estimated Project Costs, Project Benefits and projected timeline shall serve as
estimates only, and shall under no circumstances constitute a representation or
warranty of any kind by, or otherwise bind Forestar with respect to the costs,
profitability or timely completion of any Mitigation Project. Plum Creek shall
have twenty (20) days following its receipt of each Mitigation Project Notice to
object to any matter contained within the Mitigation Project Notice (“Plum
Creek’s Objection”). In the

Exhibit L Page 5 of 15

 



--------------------------------------------------------------------------------



 



    event the Parties are unable to resolve the objectional matter or matters to
each party’s sole discretion within twenty (20) days of Forestar’s receipt of
Plum Creek’s Objection, the provisions of Section 21.i. hereof shall apply. Any
material change or addition to the information contained in the Mitigation
Project Notice shall require Forestar to deliver a new Mitigation Project Notice
to Plum Creek; provided, however, that no such notice shall be required to the
extent that Plum Creek has approved any such material change or addition.

7.   Election by Plum Creek.

  a.   Plum Creek shall have a period of twenty (20) days following its receipt
of each Mitigation Project Notice, or, if Plum Creek objects pursuant to
Paragraph 6 above, twenty (20) days from the date such objection is resolved
(the “Election Period”) to deliver written notice to Forestar of Plum Creek’s
election to either (a) decline to participate in such Mitigation Project,
(b) participate in such Mitigation Project to the extent of the Deed Restriction
Fee, or (c) participate in such Mitigation Project on an equal financial basis
with Forestar. Failure by Plum Creek to deliver written notice of its election
within such time period shall be deemed an election of clause (a). Any actual or
deemed election of the foregoing clause (a) shall constitute a waiver of any
present or future right of Plum Creek to participate in such Mitigation Project.

  b.   If Plum Creek declines to participate in any Mitigation Project (or is
deemed to have so declined), then Forestar shall be responsible for all
Mitigation Activities, Project Costs, and Mitigation Obligations and shall
receive all Project Benefits with respect to such Mitigation Project. If Plum
Creek elects to participate in a Mitigation Project only to the extent of the
Deed Restriction Fee, then (i) Forestar shall be responsible for all Mitigation
Activities, Mitigation Obligations and the Project Costs, less the Deed
Restriction Fee (which Deed Restriction Fee shall be Plum Creek’s sole
Reimbursement for purposes of determining its Allocable Share with respect to
such Mitigation Project), and (ii) proceeds from such Mitigation Project shall
be paid to the Parties in accordance with Paragraph 9(b) herein. If Plum Creek
elects to participate in a Mitigation Project on an equal basis with Forestar,
then (x) Forestar shall retain all Mitigation Obligations, but (y) each of Plum
Creek and Forestar shall be responsible for fifty percent (50%) of the Project
Costs (Plum Creek being deemed to have made a Reimbursement towards the Project
Costs equal to the amount of the Deed Restriction Fee), and (z) proceeds from
such Mitigation Project shall be paid to the Parties in accordance with
Paragraph 9(b) herein.

  c.   Plum Creek shall only be responsible for those Mitigation Obligations
which it expressly assumes in writing. Plum Creek shall have no responsibility
to perform any Mitigation Activities.

8.   Payment of Deed Restriction Fee. Each Deed Restriction Fee shall be due and
payable to Plum Creek within seventy (70) days following the expiration of the
Election Period; provided, however, that no Mitigation Activities to be
conducted on the Property may commence and no Restrictive Covenant may be
recorded until Plum Creek’s Objection, if any, has been resolved as provided
herein and such Deed Restriction Fee is paid.

Exhibit L Page 6 of 15

 



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, if Plum Creek elects to participate in any
Mitigation Project, the Deed Restriction Fee applicable to such Mitigation
Project shall not be paid by Forestar to Plum Creek, but rather shall be
considered to be a Project Cost with respect to such Mitigation Project paid for
as a Reimbursement by Plum Creek.

9.   Accounts; Payments

  a.   Accounts. Separate accounts (each, an “Account”) shall be established and
maintained by Forestar for Forestar and Plum Creek as to each Mitigation
Project, setting forth each Party’s Reimbursements towards the payment of
Project Costs for such Mitigation Project. Neither Party shall receive interest
on its Accounts nor shall either Party have any right to the return or
distribution of its Accounts except to the extent specifically provided in this
Agreement. The Accounts of Forestar and Plum Creek shall be credited with
Reimbursements, if any, made with respect to each Mitigation Project and shall
be charged with distributions made with respect of such Mitigation Project.
Neither Forestar nor Plum Creek shall have the right to withdraw or reduce its
investment or to receive any return thereon or on any portion thereof except as
may result by virtue of distributions expressly provided for in this Agreement.

  b.   Payments. Following (i) the establishment of a reserve account for each
Mitigation Project in an amount reasonably determined by Forestar to cover the
estimated reporting and maintenance cost of the Mitigation Projects, (ii) the
payment of an outstanding Project Costs for which Reimbursements have not been
made by the Parties, (iii) the payment of any transactions costs involved in the
sale of Mitigation Credits, including, but not limited to, the payment of the
applicable Commission, and (iv) the payment of any sums owed to Forestar
pursuant to Paragraph 18 herein, Forestar shall periodically pay to Plum Creek
and Forestar, in accordance with their respective Allocable Share, any proceeds
from Mitigation Projects (provided that, with respect to any Mitigation Project
in which Plum Creek has elected to participate only to the extent of the Deed
Restriction Fee, each payment to Plum Creek shall be calculated such that the
aggregate payments to Plum Creek with respect to such Mitigation Project,
including such payment, equal Plum Creek’s Allocable Share of the aggregate
proceeds of such Mitigation Project as of the date of such payment).

10.   Reports and Records.

  a.   Reports. With respect to any Mitigation Project in which Plum Creek has
elected to participate, within forty-five (45) days following the delivery of a
written request by Plum Creek to Forestar, but in no case more frequently than
annually, Forestar shall prepare a written report regarding each Mitigation
Project included in the written request of Plum Creek, which report shall:
(i) describe the status of the development of such Mitigation Project, including
a description of the work done to date, approvals obtained, credits applied for
and credits sold; and (ii) contain a detailed report of the Project Costs and
Project Benefits actually incurred or received to date with respect to such
Mitigation Project.

Exhibit L Page 7 of 15

 



--------------------------------------------------------------------------------



 



  b.   Records. Forestar shall maintain accurate and detailed records of the
planning, construction, operation and management of the Mitigation Projects as
are required for it to perform its services under applicable law. Plum Creek
shall have the right to inspect, during regular business hours and upon
reasonable prior notice, and copy any or all of the books and records of
Forestar with respect to the Mitigation Projects.

11.   Abandonment of Mitigation Project. Forestar shall have the right, in its
sole discretion, to abandon, terminate or otherwise discontinue the pursuit of
any Mitigation Project at any time by delivering written notice of same to Plum
Creek (an “Abandonment Notice”); provided, however, Forestar shall not have the
right to abandon a Mitigation Project without the written consent of Plum Creek
if (i) a Restrictive Covenant has been placed of record; or (ii) Forestar has
conducted physical construction on the Mitigation Property. If such Abandonment
Notice is delivered before the recording of the Restrictive Covenant, Forestar
shall have no obligation to pay such Deed Restriction Fee, and Plum Creek shall
promptly refund any such Deed Restriction Fee previously paid to Plum Creek with
respect to the Mitigation Project so abandoned. If such Abandonment Notice is
delivered after the recording of the Restrictive Covenant, Plum Creek shall have
no obligation to refund any Deed Restriction Fee. Any such abandonment shall not
relieve Forestar from any Mitigation Obligations.   12.   Use of Mitigation
Property. Subject to the terms of Paragraph 20 herein, nothing contained in this
Agreement shall restrict or otherwise limit Plum Creek’s full and unfettered use
of the Mitigation Property prior to the Plum Creek’s receipt of a Mitigation
Project Notice. Following receipt of a Mitigation Project Notice, Plum Creek
shall not use any portion of the Project Property described in such Mitigation
Project Notice for any purpose other than (i) the Mitigation Project, or (ii) a
use consistent with the Restrictive Covenants until such time as Plum Creek
receives an Abandonment Notice with respect to such Project Property.   13.  
Balance Property. Except as specifically set forth in Section 5 herein, Forestar
agrees that this Agreement confers no rights or interest in the Balance Property
for the benefit of Forestar. Nothing contained herein is intended to impair Plum
Creek’s use, management or enjoyment of the Balance Property for any purpose.  
14.   Timber Cut from Project Property. To the extent that any timber is cut or
removed from a Project Property as part of a Mitigation Project, Forestar shall
promptly pay to Plum Creek the net present value for such timber removed, less
any and all applicable taxes.   15.   Sale of Mitigation Property. To the extent
that Plum Creek sells, exchanges or transfers all or any portion of the
Mitigation Property to any Person other than an Affiliate (such sale being
hereinafter referred to as a “Property Sale”) at any time during the Option Term
prior to Plum Creek’s receipt of a Mitigation Project Notice with respect to the
portion of the Mitigation Property included within such Property Sale, then the
Mitigation Property sold pursuant to such Property Sale shall, at the option of
Plum Creek (provided that any assignment of this Agreement shall be subject to
Paragraph 21(b)), be free and clear of the terms and conditions of this
Agreement. Plum Creek shall provide written notice to Forestar of its intent to
sell, transfer or exchange any portion of a Mitigation Property and Forestar
shall be restricted from providing any Mitigation Project Notice with respect to
all or any portion of Mitigation Property until the earlier of (i) ninety
(90) days following receipt of

Exhibit L Page 8 of 15

 



--------------------------------------------------------------------------------



 



    Plum Creek’s notice; or (ii) the consummation of the sale of the property.
Upon notice by Plum Creek that a sale has been consummated, this Agreement shall
terminate as to that portion of a Mitigation Property so sold. Upon the written
request of Plum Creek, Forestar shall execute such documentation as may
reasonably be requested by Plum Creek to acknowledge the terms of this Paragraph
with respect to such Property Sale. To the extent that Plum Creek completes a
Property Sale at any time during the Option Term after Plum Creek’s receipt of a
Mitigation Project Notice with respect to the portion of the Mitigation Property
included within such Property Sale, then the Mitigation Property sold pursuant
to such Property Sale shall be subject to the terms and conditions of this
Agreement (provided that any assignment of this Agreement shall be subject to
Paragraph 21(b)).

16.   Delineation of Boundaries of Project Property. As part of each Mitigation
Project, Forestar shall cause the boundaries of the Project Property to be
delineated through the use of signs installed approximately every two hundred
(200) feet, marking with red paint the trees bounding the Project Property, and
such other methods as may be agreed to from time to time by Forestar and Plum
Creek.   17.   Actions by Plum Creek. Within twenty (20) days after the written
request of Forestar, Plum Creek shall take all actions, deliver all consents and
execute all documents, including, but not limited to the Restrictive Covenant,
that are reasonably requested by Forestar with respect to any Mitigation
Project. Notwithstanding anything contained in this Agreement to the contrary,
Plum Creek shall not be obligated to execute any Restrictive Covenant that
eliminates or unreasonably limits Plum Creek’s access to those portions of the
Mitigation Property not encumbered by the Restrictive Covenant.   18.   Failure
to Pay Project Costs. With respect to any Mitigation Project in which Plum Creek
has elected to participate pursuant to Paragraph 7, a failure by Plum Creek to
pay, within thirty (30) days following written demand therefor, its allocable
percentage of any Project Cost shall give Forestar the right to pay the amount
owed by Plum Creek (the “Delinquent Amount”) and, in Forestar’s sole discretion,
elect as its sole remedy either (a) to require the reimbursement by Plum Creek
in an amount equal to the Delinquent Amount plus interest accruing at the lesser
of (i) eighteen percent (18%) per annum, or (ii) the maximum rate allowed by
law; or (b) to terminate the rights and obligations of Plum Creek in and to the
Mitigation Project with respect to which Plum Creek is in default. If Forestar
elects clause (a), then Forestar shall have the right to offset any sums owed by
Plum Creek to Forestar pursuant to this Paragraph against any sums payable to
Plum Creek pursuant to Paragraph 9(b) herein. If Forestar elects clause (b),
then (A) Forestar shall be solely responsible for all future Project Costs, and
shall receive all future Project Benefits, attributable to such Mitigation
Project, and (B) Plum Creek shall have no right to be reimbursed for any portion
of the Project Costs previously paid by Plum Creek (including, but not limited
to, the Deed Restriction Fee) with respect to such Mitigation Project.   19.  
Indemnity. Forestar shall hold Plum Creek harmless, indemnify and at Forestar’s
expense, defend Plum Creek and Plum Creek’s agents, employees, officers,
directors, partners, successors and assigns from any cost, expense, claim or
liability, , including reasonable attorneys’ fees and expenses, which may arise
in any manner from the Mitigation Activities

Exhibit L Page 9 of 15

 



--------------------------------------------------------------------------------



 



    but which are not caused by the gross negligence or willful misconduct of
Plum Creek or Plum Creek’s agents, servants, employees, consultants, officers
and directors.

20.   Title. During the Option Term, Plum Creek shall not, without the prior
written consent of Forestar, enter into any agreement granting to any person any
right with respect to the Mitigation Property or any portion thereof; provided,
however, Plum Creek shall have the right, in the ordinary course of business,
(i) to renew existing and/or to enter into new leases or licenses, provided that
any such renewal or new lease shall be terminable by Plum Creek upon no more
than sixty (60) days prior notice with respect to that portion thereof
encumbering the Mitigation Property, and (ii) to enter into commercially
reasonable timber cutting agreements with terms of no more than eighteen
(18) months. Nothing contained herein shall be deemed to restrict or otherwise
prohibit Plum Creek from submitting some or all of the Mitigation Property to
the terms of the FLPA. Additionally, nothing herein shall be deemed to restrict
or otherwise prohibit Plum Creek from conveying fee title to all or any portion
of the Mitigation Property pursuant to Paragraph 15. Forestar shall pay, when
due, all claims for labor or materials furnished for or to Forestar which claims
are or may be secured by any mechanics’ liens against any portion of the PSA
Property.   21.   Miscellaneous

  a.   Amendment of the Agreement. This Agreement may be modified or amended
only in writing executed by all of the Parties.

  b.   Assignment. Except as otherwise expressly contemplated by this Agreement,
neither Party shall assign its rights or obligations hereunder, in whole or in
part, without the prior written consent of the other Party, given or withheld in
its reasonable discretion.

  c.   No Waiver. Except as specifically set forth herein, no action or failure
to act by any Party shall constitute a waiver of any right or duty afforded to
such Party under this Agreement, nor shall any such action or failure to act
constitute an approval of or acquiescence in any breach of this Agreement except
as may be specifically agreed in writing.

  d.   Binding Effect. This Agreement shall be a legal, valid and binding
agreement of each party enforceable against such party in accordance with its
terms. This Agreement shall bind the Parties and their respective heirs, legal
representatives, successors and assigns.

  e.   Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia without giving
effect to the principles of conflict of laws thereof. This Agreement shall be
construed so as to limit any provision so as to make it enforceable or valid
within the requirements of any applicable law, and, in the event such provision
cannot be so limited, this Agreement shall be construed to omit such invalid or
unenforceable provision.

Exhibit L Page 10 of 15

 



--------------------------------------------------------------------------------



 



  f.   Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

  g.   Counterparts. This Agreement may be executed in several counterparts,
each of which may be deemed an original, and all of such counterparts together
shall constitute one and the same Agreement. This Agreement may be executed by
each Party upon a separate copy and attached to another copy in order to form on
or more counterparts.

  h.   Further Assurances. Each Party agrees to perform all further acts and
execute, acknowledge and deliver any document that may be reasonably necessary
to carry out the provisions of this Agreement.

  i.   Dispute Resolution. Any dispute, controversy or claim between Plum Creek
and Forestar arising out of or relating to this Agreement will be resolved in
the manner described in this Paragraph. If a Party provides notice of such a
dispute, controversy or claim (a “Dispute”), representatives of the Parties will
meet to attempt to resolve the Dispute. If such individuals are unable to
resolve the Dispute within ten (10) days after the date notice of the Dispute
was given, any Party may, by giving notice to the other Party, refer the Dispute
to a senior executive officer of each Party or an Affiliate (each, a “Party
Executive”) for resolution. The Party Executives will meet, either physically at
a mutually convenient location or by telephone or videoconference, with each
other to endeavor to resolve the Dispute in view of the Parties’ mutual interest
in reaching a reasonable business resolution. If the Party Executives are unable
to resolve the Dispute within ten (10) days after submission of the Dispute to
them, the Party Executives shall in good faith discuss the desirability of
submitting the Dispute to mediation or binding arbitration before a single
mediator or arbitrator who has at least ten (10) years relevant industry
experience in the matter that is the subject of the Dispute. If the Party
Executives cannot unanimously agree to submit the Dispute to mediation or
binding arbitration within thirty (30) days after the Dispute was first
submitted to them, or upon the failure of any agreed-upon mediation to resolve
the Dispute, the Parties may pursue such rights and remedies as are available
under this Agreement or otherwise.

  j.   Computation of Time. If the last day for the exercise of any privilege or
the discharge of any duty under this Agreement falls upon any day that is not a
business day, then the Party having such privilege or duty will have until 5:00
p.m. (its local time) on the next business day to exercise such privilege or to
discharge such duty.

  k.   Integration. This Agreement constitutes the entire agreement of the
Parties with respect to its subject matter and supersedes all prior agreements,
if any, of the Parties with respect to its subject matter.

Exhibit L Page 11 of 15

 



--------------------------------------------------------------------------------



 



  l.   No partnership or Joint Venture. Nothing contained herein shall be deemed
to create a partnership, joint venture, or other relationship that produces a
fiduciary relationship between Forestar and Plum Creek.

  m.   Survival. Except as specifically provided herein, the terms of this
Agreement shall survive the expiration of the Option Term.

  n.   No Recording of this Agreement. Neither Party shall record a copy of this
Agreement nor any memorandum thereof in the real estate records of any county in
which the Mitigation Property is located.

  o   . No Brokerage Commission. Forestar warrants and represents to Plum Creek
that Forestar has not incurred any liability for any brokerage fee or commission
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby. Plum Creek warrants and
represents to Forestar that Plum Creek has not incurred any liability for any
brokerage fee or commission in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.
Forestar and Plum Creek each agree to indemnify and hold harmless the other from
any and all damage, loss, liability, expense and claim (including but not
limited to attorneys’ fees and court costs) arising with respect to any such fee
or commission which may be suffered by the indemnified Party by reason of any
action or agreement of the indemnifying Party.

  p.   Notice. Any and all notices required or permitted under this Agreement
shall be made or given in writing and shall be delivered in person or sent by
postage, pre-paid, United States Mail, certified or registered, return receipt
requested, or by a recognized overnight carrier, or by facsimile or e-mail, to
the other party at the addresses set forth below, and such address as may be
furnished by notice in accordance with this Paragraph; provided, however, if any
delivery is made by facsimile or e-mail, such delivery shall be deemed delivered
only if the party giving such notice obtains a confirmation of receipt and
delivers such notice by hand delivery, United States mail or recognized
overnight carrier for next day delivery. All notices shall be deemed given and
effective upon the earliest to occur of: (i) the confirmed facsimile or e-mail
transmission or hand delivery of such notice to the address for notices; (ii)
one business day after the deposit of such notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
notices; or (iii) three business days after depositing the notice in the United
States mail.

Exhibit L Page 12 of 15

 



--------------------------------------------------------------------------------



 



     
Seller:
  Forestar (USA) Real Estate Group Inc.
 
  6300 Bee Cave Road
 
  Building II, Suite 500
 
  Austin, TX 78746
 
  Attention: Mr. David M. Grimm, Esq.
 
  Phone: 512-433-5223
 
  Fax: 512-433-5203
 
  Email: davidgrimm@forestargroup.com
 
   
with a copy to:
  Sutherland Asbill & Brennan LLP
 
  999 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Victor P. Haley, Esq.
 
  Phone: 404-853-8302
 
  Fax: 404-853-8806
 
  Email:victor.haley@sutherland.com
 
   
Purchaser:
  Plum Creek Timberlands, L.P.
 
  113 Bascom Court
 
  Columbus, GA 31909
 
  Attention: Charlie Cornish
 
  Phone: 706-596-8208
 
  Fax: 706-596-8205
 
  Email: charlie.cornish@plumcreek.com
 
 
 
   
with a copy to:
  Plum Creek Timberlands, L.P.
 
  999 Third Avenue, Suite 4300
 
  Seattle, WA 98104
 
  Attention: Sheri L. Ward
 
  Phone: 206-467-3690
 
  Fax: 206-467-3799
 
  Email: sheri.ward@plumcreek.com

  q.   Time of Essence. Time is of the essence of this Agreement.

  r.   Compliance with Laws. Forestar shall comply with all laws, rules,
ordinances and regulations in the conduct of Mitigation Activities.

  s.   Default. If either Party is in default under this Agreement, the
non-defaulting Party shall be entitled to exercise all rights and remedies
available to it at law or in equity, including, but not limited to, specific
performance, damages or rescission.

[remainder of page intentionally left blank; signatures appear on following
pages]
Exhibit L Page 13 of 15

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

            PLUM CREEK:

PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership
By : Plum Creek Timber I, L.L.C., its
       general partner
   

            By:          Name:           Title:        

            FORESTAR:

FORESTAR (USA) REAL ESTATE
GROUP INC., a Delaware company
      By:          Name:           Title:          

Exhibit L Page 14 of 15

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description of Mitigation Property
Exhibit L Page 15 of 15

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First
Amendment”) is made and entered into as of the 29th day of July, 2011, by and
among FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation (“Seller”),
PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership (“Purchaser”), and
FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).
STATEMENT OF BACKGROUND
     A. Seller, Purchaser and Escrow Agent are parties to that certain Purchase
and Sale Agreement dated as of July 6, 2011 (the “Agreement”), pertaining to
certain real property located in Alabama and Georgia, as more particularly
described in Exhibit A of the Agreement.
     B. The parties hereto desire to amend the Agreement to make those certain
changes set forth herein.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto for themselves and their successors and assigns
do hereby agree as follows:
     1. Definitions. Any capitalized terms not defined herein shall have the
respective meanings as set forth in the Agreement, as amended hereby.
     2. Closing Date. Section 4(a) of the Agreement is hereby deleted in its
entirety, and the following substituted in lieu thereof:
“The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (the “Closing”) shall take
place on August 5, 2011 (the “Closing Date”), through the escrow services of
Escrow Agent, or such earlier date and time, or such other location, as may be
mutually agreeable to Seller and Purchaser. The Closing Date is subject to
extension only as specifically provided in this Agreement.”
     3. Miscellaneous. Seller and Purchaser hereby ratify and affirm the
Agreement, except as amended hereby. The Agreement, as amended hereby,
constitutes the entire agreement of Seller and Purchaser with respect to the
subject matter herein. This First Amendment may be executed in several
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same First
Amendment. This First Amendment may be executed by each party upon a separate
copy, and one or more execution pages may be detached from one copy of this
First Amendment and attached to another copy in order to form one or more
counterparts. Signature pages exchanged by facsimile or PDF shall be fully
binding.
[remainder of page intentionally left blank; signatures appear on following
pages]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed as of the date and year first above written.

            SELLER:

FORESTAR (USA) REAL ESTATE GROUP
INC., a Delaware corporation
      By:   /s/ Michael Quinley         Name:   Michael Quinley        Its:
Executive Vice President     

[Signatures Continue on Following Pages]

2



--------------------------------------------------------------------------------



 



(Purchaser’s Signature Page to First Amendment)

            PURCHASER:

PLUM CREEK TIMBERLANDS, L.P.
      By:   Plum Creek Timber I, L.L.C., its general partner   

                  By:   /s/ Rick R. Holley         Name:   Rick R. Holley       
Title:   President and CEO     

[Signatures Continue on Following Page]

3



--------------------------------------------------------------------------------



 



(Escrow Agent’s Signature Page to First Amendment)

            ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY
      By:   /s/ Kevin W. Wood         Name:   Kevin W. Wood        Title:  
VP/Counsel     

4